                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 1 of 72

                   1   Philip J. Perry (CA Bar No. 148696)
                       Richard P. Bress (admitted pro hac vice)
                   2   Andrew D. Prins (admitted pro hac vice)
                       LATHAM & WATKINS LLP
                   3
                       555 Eleventh Street NW, Suite 1000
                   4   Washington, DC 20004
                       Tel: (202) 637-2200
                   5   philip.perry@lw.com
                       (additional counsel on signature page)
                   6

                   7

                   8

                   9                       UNITED STATES DISTRICT COURT
              10
                                         EASTERN DISTRICT OF CALIFORNIA
              11
                       NATIONAL ASSOCIATION OF WHEAT
              12       GROWERS; NATIONAL CORN GROWERS
                       ASSOCIATION; UNITED STATES
              13       DURUM GROWERS ASSOCIATION;
                       WESTERN PLANT HEALTH
              14       ASSOCIATION; MISSOURI FARM
                       BUREAU; IOWA SOYBEAN
              15       ASSOCIATION; SOUTH DAKOTA
                       AGRI-BUSINESS ASSOCIATION;
              16       NORTH DAKOTA GRAIN GROWERS
                       ASSOCIATION; MISSOURI CHAMBER
              17       OF COMMERCE AND INDUSTRY;
                       MONSANTO COMPANY; ASSOCIATED
              18       INDUSTRIES OF MISSOURI;                 Civil Action No. 2:17-cv-
                       AGRIBUSINESS ASSOCIATION OF             02401-WBS-EFB
              19       IOWA; CROPLIFE AMERICA; AND
                       AGRICULTURAL RETAILERS                  MEMORANDUM OF POINTS AND
              20       ASSOCIATION,                            AUTHORITIES IN SUPPORT OF
                                                               MOTION FOR SUMMARY JUDGMENT
              21
                                         Plaintiffs,           Hearing:    February 10, 2020
              22                                               Time:       1:30 p.m.
                       XAVIER BECERRA, IN HIS                  Ctrm:       5
              23       OFFICIAL CAPACITY AS ATTORNEY
                       GENERAL OF THE STATE OF                 The Honorable William B.
              24       CALIFORNIA,                             Shubb
              25                         Defendant.            Case Filed: Nov. 15, 2017
              26

              27

              28

                                                               MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                           IN SUPPORT OF MOTION FOR
                                                                                   SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 2 of 72

                   1
                                                 TABLE OF CONTENTS
                   2
                                                                                            Page
                   3
                       INTRODUCTION....................................................1
                   4
                       BACKGROUND......................................................5
                   5
                            A.   Glyphosate And Its Federal Regulation.................5
                   6
                            B.   The International Scientific Consensus That
                   7             Glyphosate Does Not Cause Cancer, And IARC’s
                                 Contrary Outlier View.................................7
                   8
                            C.   The Proposition 65 Scheme............................16
                   9
                            D.   OEHHA’s Glyphosate Listing And NSRL..................23
              10
                            E.   Significant Effects Of Proposition 65’s
              11                 Glyphosate Warning Requirement.......................26
              12            F.   Proceedings Before This Court........................29
              13       ARGUMENT.......................................................31
              14       I.   THE COMPELLED GLYPHOSATE WARNING VIOLATES THE
                            FIRST AMENDMENT...........................................31
              15
                            A.   The Compelled Glyphosate Warning Cannot Be
              16                 Sustained Under Zauderer Because It Is Not
                                 “Purely Factual And Uncontroversial”.................34
              17
                                 1.    The Warning Mandated By Proposition 65
              18                       Cannot Be Sustained Under Zauderer..............34
              19                 2.    The Alternative Warnings Proposed By
                                       The Attorney General Also Cannot Be
              20                       Upheld Under Zauderer...........................39
              21            B.   The Warning Mandate Fails Intermediate
                                 Scrutiny.............................................46
              22
                                 1.    The Attorney General Cannot Prove That
              23                       The Warning Directly And Materially
                                       Advances The State’s Legitimate
              24                       Interests.......................................47
              25                 2.    The Attorney General Cannot Prove That
                                       The Warning Requirement Is Narrowly
              26                       Tailored........................................50
              27

              28

                                                               MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           i               IN SUPPORT OF MOTION FOR
                                                                                   SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 3 of 72

           1             C.   The First Amendment and Due Process Clause
                              Do Not Permit The State To Continually
           2                  Invent New Warnings To Save The Warning
                              Mandate From Invalidity..............................51
           3
                   II.   A PERMANENT INJUNCTION SHOULD ISSUE.......................54
           4
                   CONCLUSION.....................................................61
           5

           6

           7

           8

           9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                    ii               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 4 of 72

           1
                                         TABLE OF AUTHORITIES
           2
                                                                                    Page(s)
           3
                                                 CASES
           4
                   44 Liquormart, Inc. v. Rhode Island,
           5
                      517 U.S. 484 (1996) .........................................46
           6
                   Am. Beverage Ass’n v. City of S.F.,
           7          916 F.3d 749 (9th Cir. 2019) (en banc) ....3, 4, 32, 33, 47, 48

           8       Am. Meat Inst. v. U.S. Dep’t of Agric.,
                      760 F.3d 18 (D. C. Cir. 2014) (en banc) .............33, 34, 36
           9
                   Am. Trucking Ass’ns, Inc. v. City of L.A.,
        10            559 F.3d 1046 (9th Cir. 2009) ...............................59
        11
                   Amidon v. Student Ass’n of S.U.N.Y.,
        12            508 F.3d 94 (2d Cir. 2007) ..................................44

        13         Baggett v. Bullitt,
                      377 U.S. 360 (1964) .........................................52
        14
                   Baxter Healthcare Corp. v. Denton,
        15            120 Cal. App. 4th 333 (2004) ................................26
        16         Bullfrog Films, Inc. v. Wick,
                      847 F.2d 502 (9th Cir. 1988) ................................52
        17

        18         Cal. Chamber of Com. v. Brown,
                      196 Cal. App. 4th 233 (2011) ............................48, 49
        19
                   Cal-Almond, Inc. v. U.S. Dep’t of Agric.,
        20            14 F.3d 429 (9th Cir. 1993) .............................46, 49

        21         Cent. Hudson Gas & Elec. Co. v. Pub. Serv. Comm’n of
                      N.Y.,
        22            447 U.S. 557 (1980) .........................................32
        23
                   CKE Rests., Inc. v. Moore,
        24            159 Cal. App. 4th 262 (2008) ................................22

        25         Consumer Cause, Inc. v. Mrs. Gooch’s Nat. Food Mkts.,
                      Inc.,
        26            127 Cal. App. 4th 387 (2005) ................................20
        27         Consumer Cause, Inc. v. SmileCare,
                      91 Cal. App. 4th 454 (2001) (Vogel, J., dissenting) .20, 22, 23
        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                   iii               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 5 of 72

           1       Consumer Def. Grp. v. Rental Hous. Indus. Members,
                     137 Cal. App. 4th 1185 (2006) ...........................20, 21
           2
                   Corales v. Bennett,
           3         567 F.3d 554 (9th Cir. 2009) ................................54
           4
                   CTIA - The Wireless Ass’n v. City of Berkeley,
           5         928 F.3d 832 (9th Cir. 2019) ..........................3, 4, 32

           6       CTIA - Wireless Ass’n v. City of S.F.,
                     494 F. App’x 752 (9th Cir. 2012) ........................35, 39
           7
                   De Simone v. VSL Pharm., Inc.,
           8         133 F. Supp. 3d 776 (D. Md. 2015) ...........................58
           9       Design Furnishings, Inc. v. Zen Path LLC,
        10            No. CIV. 2:10–02765 WBS GGH, 2010 WL 4321568 (E.D.
                      Cal. Oct. 21, 2010) .........................................58
        11
                   DiPirro v. Bondo Corp.,
        12            153 Cal. App. 4th 150 (2007) ................................21

        13         Doe v. Harris,
                      772 F.3d 563 (9th Cir. 2014) ................................61
        14
                   Dowhal v. SmithKline Beecham Consumer Healthcare,
        15            32 Cal. 4th 910 (2004) .......................3, 17, 34, 40, 50
        16
                   Edenfield v. Fane,
        17            507 U.S. 761 (1993) .........................................47

        18         Elrod v. Burns,
                      427 U.S. 347 (1976) .........................................56
        19
                   Envtl. Law Found. v. Beech-Nut Nutrition Corp.,
        20            235 Cal. App. 4th 307 (2015) ................................22
        21         Envtl. World Watch, Inc. v. Walt Disney Co.,
        22            No. CV 09-04045 DDP, 2009 WL 3365915 (C.D. Cal. Oct.
                      19, 2009) ...................................................22
        23
                   Evergreen Ass’n v. N.Y.C.,
        24            740 F.3d 233 (2d Cir. 2014) .................................51

        25         FCC v. Fox Television Stations, Inc.,
                      567 U.S. 239 (2012) .....................................53, 54
        26
                   Gaeta v. Perrigo Pharm. Co.,
        27            562 F. Supp. 2d 1091 (N.D. Cal. 2008) .......................50
        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                    iv               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 6 of 72

           1       Gerling Glob. Reinsurance Corp. of Am. v. Quackenbush,
                     No. Civ. S-00-0506WBSJFM et al., 2000 WL 777978
           2         (E.D. Cal. June 9, 2000), aff’d sub nom Gerling
                     Glob. Reinsurance Corp. of Am. v. Low, 240 F.3d 739
           3
                     (9th Cir. 2001) .............................................57
           4
                   Hernandez v. Sessions,
           5         872 F.3d 976 (9th Cir. 2017) ................................55

           6       Hufford v. McEnaney,
                     249 F.3d 1142 (9th Cir. 2001) ...............................54
           7
                   Hurley v. Irish-American Gay, Lesbian & Bisexual Grp.,
           8         515 U.S. 557 (1995) ......................................1, 31
           9
                   Idaho v. Couer d’Alene Tribe,
        10           794 F.3d 1039 (9th Cir. 2015) ...............................60

        11         Int’l Dairy Foods Ass’n v. Amestoy,
                     92 F.3d 67 (2d Cir. 1996) ...................................56
        12
                   Int’l Franchise Ass’n v. City of Seattle,
        13           803 F.3d 389 (9th Cir. 2015) ................................57
        14         Italian Colors Rest. v. Becerra,
                     878 F.3d 1165 (9th Cir. 2018) ...................31, 47, 48, 49
        15

        16         Janus v. Am. Fed’n of State, Cty., & Mun. Emps.,
                     Council 31,
        17           138 S. Ct. 2448 (2018) ...................................1, 31

        18         Johnson v. Am. Standard, Inc.,
                     43 Cal. 4th 56 (2008) .......................................50
        19
                   KH Outdoor, LLC v. City of Trussville,
        20            458 F.3d 1261 (11th Cir. 2006) ..............................61
        21
                   Libertarian Party of L.A. Cty. v. Bowen,
        22           709 F.3d 867 (9th Cir. 2013) ................................29

        23         Life Alert Emergency Resp., Inc. v. LifeWatch, Inc.,
                     601 F. App’x 469 (9th Cir. 2015) ............................56
        24
                   Linkmark Assocs., Inc. v. Willingboro,
        25            431 U.S. 86 (1977) ..........................................51
        26         People ex rel. Lockyer v. Tri-Union Seafoods, LLC,
                      Nos. CGC-01-402975, CGC-04-432394, 2006 WL 1544384
        27
                      (Cal. Sup. Ct. May 11, 2006) .....................3, 17, 34, 53
        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                     v               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 7 of 72

           1       Illinois ex rel. Madigan v. Telemarketing Assocs.,
                      Inc.,
           2          538 U.S. 600 (2003) .........................................52
           3       Mason v. SmithKline Beecham Corp.,
           4         596 F.3d 387 (7th Cir. 2010) ................................50

           5       Masterpiece Cakeshop, Ltd. v. Colo. Civ. Rights
                     Comm’n,
           6         138 S. Ct. 1719 (2018) ......................................44

           7       Melendres v. Arpaio,
                     695 F.3d 990 (9th Cir. 2012) ................................55
           8
                   Milavetz, Gallop & Milavetz, P.A. v. United States,
           9
                     559 U.S. 229 (2010) .....................................33, 34
        10
                   Monsanto Co. v. Geertson Seed Farms,
        11           561 U.S. 139 (2010) .........................................55

        12         N.E. Med. Servs., Inc. v. Cal. Dep’t of Health Care
                     Servs.,
        13           712 F.3d 461 (9th Cir. 2013) ................................60
        14         Nat’l Ass’n of Mfrs. v. S.E.C.,
                     800 F.3d 518 (D.C. Cir. 2015) ...............................35
        15

        16         Nat’l Elec. Mfrs. Ass’n v. Sorrell,
                     272 F.3d 104 (2d Cir. 2001) .................................34
        17
                   Nat’l Inst. of Family & Life Advocates v. Becerra,
        18           138 S. Ct. 2361 (2018) ...............4, 32, 33, 46, 47, 51, 54

        19         Nelson v. NASA,
                     530 F.3d 865 (9th Cir. 2008), rev’d on other
        20           grounds, 562 U.S. 134 (2011) ................................60
        21
                   Nicolle-Wagner v. Deukmejian,
        22           230 Cal. App. 3d 652 (1991) .................................49

        23         Nken v. Holder,
                     556 U.S. 418 (2009) .........................................61
        24
                   Pac. Gas & Elec. Co. v. Pub. Utils. Comm’n of Cal.,
        25           475 U.S. 1 (1986) ...........................................35
        26         Pac. Merch. Shipping Ass’n v. Cackette,
                     No. CIV. S-06-2791 WBS KJM, 2007 WL 2914961 (E.D.
        27
                     Cal. Oct. 5, 2007) (Shubb, J.) ..............................60
        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                    vi               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 8 of 72

           1       PDK Labs., Inc. v. DEA,
                      362 F.3d 786 (D.C. Cir. 2004) ...............................54
           2
                   Reckitt Benckiser Inc. v. EPA,
           3         613 F.3d 1131 (D.C. Cir. 2010) ..............................14
           4
                   Rent-A-Center, Inc. v. Canyon Television & Appliance
           5         Rental, Inc.,
                     944 F.2d 597 (9th Cir. 1991) ................................57
           6
                   Riley v. Nat’l Fed’n of Blind of N.C., Inc.,
           7         487 U.S. 781 (1988) .........................................53
           8       Rodriguez v. Robbins,
                     715 F.3d 1127 (9th Cir. 2013) ...............................61
           9

        10         In re Roundup Prods. Liab. Litig.,
                     385 F. Supp. 3d 1042 (N.D. Cal. 2019) .......................15
        11
                   In re Roundup Prods. Liab. Litig.,
        12           390 F. Supp. 3d 1102 (N.D. Cal. 2018) .......................16

        13         In re Roundup Prods. Liab. Litig.,
                     No. 16-md-02741-VC, 2019 WL 1371806 (N.D. Cal. Feb.
        14           18, 2019) ...................................................16
        15         Rubin v. Coors Brewing Co.,
        16            514 U.S. 476 (1995) .........................................47

        17         San Miguel Pure Foods Co. v. Ramar Int’l Corp.,
                     625 F App’x 322 (9th Cir. 2015) .............................58
        18
                   Sciortino v. Pepsico, Inc.,
        19           108 F. Supp. 3d 780 (N.D. Cal. 2015) ........................22
        20         Sorrell v. IMS Health, Inc.,
                     564 U.S. 552 (2011) .........................................51
        21

        22         Stormans, Inc. v. Selecky,
                     586 F.3d 1109 (9th Cir. 2009) ...............................60
        23
                   Thalheimer v. City of San Diego,
        24           645 F.3d 1109 (9th Cir. 2011) ...............................56

        25         Thompson v. Cty. of Alameda,
                     27 Cal. 3d 741 (1980) .......................................50
        26
                   United States v. United Foods, Inc.,
        27            533 U.S. 405 (2001) .........................................33
        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                   vii               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
            Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 9 of 72

           1       Valle Del Sol Inc. v. Whiting,
                     709 F.3d 808 (9th Cir. 2013) ............................50, 55
           2
                   Video Software Dealers Ass’n v. Schwarzenegger,
           3          556 F.3d 950 (9th Cir. 2009), aff’d, 564 U.S. 786
           4          (2011) .......................................4, 33, 35, 41, 47

           5       Zauderer v. Office of Disciplinary Counsel of Sup. Ct.
                      of Ohio,
           6          471 U.S. 626 (1985) ...................1, 4, 32, 33, 34, 52, 53

           7       Zetwick v. Cty. of Yolo,
                      850 F.3d 436 (9th Cir. 2017) ................................31
           8
                                               STATUTES
           9

        10         7 U.S.C. § 136(a)...............................................7

        11         7 U.S.C. § 136(bb)..............................................7

        12         21 U.S.C. § 331(b)..............................................7

        13         21 U.S.C. § 342(a)..............................................7

        14         21 U.S.C. § 346a(b)(2)(A).......................................7
        15         21 U.S.C. § 346a(b)(2)(A)(ii)...................................7
        16         Cal. Code Regs. tit. 11, § 3202(b).....................42, 43, 53
        17         Cal. Code Regs. tit. 11, § 3203(b).............................19
        18
                   Cal. Code Regs. tit. 11, § 3203(d).............................19
        19
                   Cal. Code Regs. tit. 27, § 25600................................3
        20
                   Cal. Code Regs. tit. 27, § 25601........................3, 17, 40
        21
                   Cal. Code Regs. tit. 27, § 25603(a)(operative Aug. 30,
        22            2018) .......................................................18
        23         Cal. Code Regs. tit. 27, § 25603(b) (operative Aug. 30,
                      2018) .......................................................18
        24

        25         Cal. Code Regs. tit. 27, § 25603(d) (effective Jan. 1,
                      2019) .......................................................18
        26
                   Cal. Code Regs. tit. 27, § 25603.2 (abrogated Aug. 30,
        27            2018) .......................................................17

        28         Cal. Code Regs. tit. 27, § 25701...............................25
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                   vii               IN SUPPORT OF MOTION FOR
                                                     i                       SUMMARY JUDGMENT
           Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 10 of 72

           1       Cal. Code Regs. tit. 27, § 25703...............................25
           2       Cal. Code Regs. tit. 27, § 25703(a)(3).....................25, 26
           3       Cal. Code Regs. tit. 27, § 25705(b)(1).........................25
           4       Cal. Code Regs. tit. 27, § 25904(c)............................18
           5
                   Cal. Health & Safety Code § 25249.6.................3, 16, 17, 34
           6
                   Cal. Health & Safety Code § 25249.7(a).........................19
           7
                   Cal. Health & Safety Code § 25249.7(b).........................19
           8
                   Cal. Health & Safety Code § 25249.7(c).........................19
           9
                   Cal. Health & Safety Code § 25249.7(d)(1)......................20
        10
                   Cal. Health & Safety Code § 25249.7(e)(1)(A)...................21
        11
                   Cal. Health & Safety Code § 25249.7(e)(1)(B)...................21
        12

        13         Cal. Health & Safety Code § 25249.8(a)..................3, 17, 18

        14         Cal. Health & Safety Code § 25249.10(b)........................17

        15         Cal. Health & Safety Code § 25249.10(b)........................34

        16         Cal. Health & Safety Code § 25249.10(c)............21, 22, 25, 27

        17         Cal. Health & Safety Code § 25249.11(e)........................19
        18         Cal. Lab. Code § 6382(b)(1).................................3, 18
        19                                       RULES
        20         Fed R. Civ. P. 56(a)...........................................31
        21
                                              REGULATIONS
        22
                   40 C.F.R. § 180.364.............................................7
        23

        24

        25

        26

        27

        28

                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                    ix               IN SUPPORT OF MOTION FOR
                                                                             SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 11 of 72

                   1                                        INTRODUCTION

                   2          This case presents a simple question:                     Can a State force

                   3   private parties to defame their own products by reciting a cancer

                   4   warning with which they vehemently disagree, in circumstances

                   5   where the primary federal regulatory authority body——in agreement

                   6   with     a    nearly     unanimous     worldwide       scientific      consensus——has

                   7   determined that the state-mandated warning would be “false and

                   8   misleading”?       Under bedrock First Amendment principles, the answer

                   9   is no.

              10              The First Amendment generally forbids regulations that compel

              11       speech to the same extent that it forbids regulations that restrict

              12       speech.        See, e.g., Janus v. Am. Fed’n of State, Cty., & Mun.

              13       Emps., Council 31, 138 S. Ct. 2448, 2464 (2018); Hurley v. Irish-

              14       American Gay, Lesbian & Bisexual Grp., 515 U.S. 557, 573 (1995).

              15       In Zauderer v. Office of Disciplinary Counsel of Supreme Court of

              16       Ohio, 471 U.S. 626, 651 (1985), the Supreme Court recognized a

              17       narrow exception to this rule permitting the government in certain

              18       circumstances to require commercial speakers to disclose “purely

              19       factual and uncontroversial” information about their products.

              20       Id. at 651.        Most common health and safety disclosures fit that

              21       mold,        informing     consumers     of       indisputable    facts,    such     as

              22       ingredient        lists,     calorie     counts,       country    of    origin,     and

              23       universally acknowledged health risks.                   The compelled speech at

              24       issue in this case is nothing like those.                   Under threat of steep

              25       civil        penalties    and   bounty    hunter       lawsuits,       California   is

              26       requiring that products sold in-state that expose consumers to the

              27       herbicide glyphosate be accompanied by a warning communicating to

              28       consumers that glyphosate causes cancer——even though the U.S.

                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                     1                 IN SUPPORT OF MOTION FOR
                                                                                               SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 12 of 72

                   1   Environmental Protection Agency (EPA), numerous regulators around

                   2   the world, and California’s own Office of Environmental Health

                   3   Hazard     Assessment      (OEHHA)     have     concluded     otherwise.        This

                   4   compelled-speech requirement fails the Zauderer test and violates

                   5   the First Amendment.

                   6          Plaintiffs    are     a     nationwide     coalition     of     agricultural

                   7   producers and business entities that collectively represent a

                   8   substantial segment of U.S. agriculture.             Glyphosate is a critical

                   9   tool in modern American agriculture, approved by the federal

              10       government for use in more than 250 agricultural crop applications,

              11       and Plaintiffs and their members use, sell, manufacture, grow, and

              12       rely upon products containing glyphosate or to which glyphosate is

              13       applied.      Because       of   its   longstanding      and    widespread      use,

              14       glyphosate has been subject to rigorous scientific scrutiny by the

              15       federal government and regulators worldwide for decades.                       It is

              16       widely regarded as one of the safest herbicides ever developed,

              17       and the overwhelming scientific consensus is that it does not pose

              18       any risk of cancer.

              19              One entity in Lyon, France, the International Agency for

              20       Research on Cancer (IARC), disagrees.               IARC has concluded, based

              21       on admittedly “limited evidence in humans,” that glyphosate is

              22       “probably carcinogenic.”           Decl. of David C. Heering, Monsanto Co.,

              23       Ex. W (112 Int’l Agency for Research on Cancer (IARC), WHO, Some

              24       Organophosphate Insecticides and Herbicides, IARC Monographs 398

              25       (2017) [hereinafter “IARC Monograph 112”]).                   Under California’s

              26       Safe   Drinking     Water    and    Toxic   Enforcement     Act   of    1986   (more

              27       commonly known as Proposition 65), IARC’s outlier determination

              28       triggered an automatic requirement that OEHHA list glyphosate as

                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   2               IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 13 of 72

                   1   a chemical “known to the state to cause cancer.”           Cal. Health &

                   2   Safety Code § 25249.8(a) & Cal. Lab. Code § 6382(b)(1) (IARC

                   3   triggering   mechanism).      This   listing,   in   turn,    triggers    a

                   4   presumptive requirement under Cal. Health & Safety Code § 25249.6

                   5   that any “person” exposing “any individual” to glyphosate must

                   6   provide a “clear and reasonable warning” that their “‘product

                   7   contains [glyphosate], a chemical known to the state of California

                   8   to cause [cancer],’ or words to that effect.” Dowhal v. SmithKline

                   9   Beecham Consumer Healthcare, 32 Cal. 4th 910, 918 (2004); see also

              10       People ex rel. Lockyer v. Tri-Union Seafoods, LLC, Nos. CGC-01-

              11       402975, CGC-04-432394, 2006 WL 1544384, at *61 (Cal. Sup. Ct. May

              12       11, 2006) (providing that this is the “core language . . . in any

              13       warning”); Cal. Code Regs. tit. 27, §§ 25600, 25601, 25602, 25603

              14       (providing the content of the warning and safe harbor warnings).

              15            Plaintiffs brought suit to enjoin that warning requirement,

              16       and last year this Court entered a preliminary injunction after

              17       concluding that Plaintiffs are likely to succeed on the merits of

              18       their First Amendment claim.      This Court subsequently denied the

              19       Attorney General’s motion to alter or amend that ruling, then

              20       stayed further proceedings in the case pending the Ninth Circuit’s

              21       decisions in American Beverage Ass’n v. City of San Francisco and

              22       CTIA – The Wireless Ass’n v. City of Berkeley.         Those cases have

              23       now been decided, and nothing in them undermines this Court’s

              24       earlier conclusion that the State cannot compel Plaintiffs to

              25       spread a controversial and misleading warning message on the

              26       State’s behalf.   See Am. Beverage Ass’n v. City of S.F., 916 F.3d

              27       749, 756 (9th Cir. 2019) (en banc); CTIA - The Wireless Ass’n v.

              28       City of Berkeley, 928 F.3d 832, 842 (9th Cir. 2019).         Accordingly,

                                                                MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                            3               IN SUPPORT OF MOTION FOR
                                                                                    SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 14 of 72

                   1   Plaintiffs       now   respectfully      ask     this   Court    to     declare     the

                   2   glyphosate warning requirement unconstitutional and permanently

                   3   enjoin it.

                   4         The basis for doing so is straightforward.                     Under Zauderer,

                   5   California cannot compel Plaintiffs to broadcast a warning that is

                   6   misleading, inaccurate, or controversial.                See, e.g., Nat’l Inst.

                   7   of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018)

                   8   (“NIFLA”); Zauderer, 471 U.S. at 651; Am. Beverage Ass’n, 916 F.3d

                   9   at 756; CTIA, 928 F.3d at 842; Video Software Dealers Ass’n v.

              10       Schwarzenegger, 556 F.3d 950, 965-67 (9th Cir. 2009), aff’d, 564

              11       U.S. 786 (2011).          The Proposition 65 warning, as applied to

              12       glyphosate, is all three.            As this Court explained in granting the

              13       preliminary      injunction,     “[i]t     is    inherently     misleading       for   a

              14       warning     to   state   that    a    chemical    is    known   to    the   state      of

              15       California to cause cancer based on the finding of one organization

              16       . . . , when apparently all other regulatory and governmental

              17       bodies have found the opposite,” and “given the heavy weight of

              18       evidence in the record that glyphosate is not in fact known to

              19       cause cancer, the required warning is factually inaccurate and

              20       controversial.”        Mem. & Order re. Mot. for Prelim. Inj. at 16-17,

              21       ECF   No.   75    (“PI   Order”).        And    intervening     developments      have

              22       reinforced that finding.              Indeed, just last month EPA indicated

              23       that it “considers the Proposition 65 warning language based on

              24       the chemical glyphosate to constitute a false and misleading

              25       statement,” and pesticide labels containing such language to be

              26       “misbranded,”      because      the    warning    inaccurately        suggests    that

              27       glyphosate is carcinogenic.             See Heering Decl. Ex. E (Letter from

              28       Michael L. Goodis, Dir., Reg. Div., Office of Pesticide Programs,

                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  4                 IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 15 of 72

                   1   to Monsanto (Aug. 7, 2019) [hereinafter “EPA Aug. 2019 Letter”]).

                   2   Under any level of First Amendment scrutiny, California’s attempts

                   3   to compel Plaintiffs to misleadingly and disparagingly describe

                   4   their own products cannot be sustained.

                   5         Because there is no genuine dispute as to any material fact

                   6   and Plaintiffs have shown that they prevail on the merits of their

                   7   claims, the Court should enter judgment in Plaintiffs’ favor;

                   8   declare that the Proposition 65 warning requirement for glyphosate

                   9   violates     the       First    Amendment,       and   convert    its     preliminary

              10       injunction enjoining the application of Proposition 65’s warning

              11       requirement       as    it     pertains    to    glyphosate      into    a    permanent

              12       injunction.

              13                                            BACKGROUND

              14             A.     Glyphosate And Its Federal Regulation

              15             Glyphosate is an herbicide that is used to control weeds in

              16       agricultural,          residential,        aquatic,      and      other       settings.

              17       Heering Decl.          ¶¶ 6-17;    Statement      of   Undisputed       Facts    No.   1

              18       [hereinafter “SUF”].            Since its introduction in 1974, glyphosate

              19       has become the world’s most widely used herbicide because it is

              20       effective, economical, and “environmentally benign.”                         See Heering

              21       Decl. Ex. A (Jorge Fernandez-Cornejo et al., USDA, EIB No. 124,

              22       Pesticide Use in U.S. Agriculture: 21 Selected Crops, 1960-2008 at

              23       21 (May 2014)); SUF No. 2.                It is the active ingredient in many

              24       commercial products that are marketed by multiple businesses under

              25       a   number   of    trade       names,     including    Roundup®,        and    has   been

              26       registered for use in over 160 countries.                 Heering Decl. ¶¶ 8, 9,

              27       31-33, 67; SUF No. 3.

              28

                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                    5                IN SUPPORT OF MOTION FOR
                                                                                             SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 16 of 72

                   1        In the United States, glyphosate is approved for use in more

                   2   than 250 agricultural crop applications.      Heering Decl. ¶¶ 13, 31;

                   3   SUF No. 4.   In California, for instance, it is used, among other

                   4   things, in the cultivation of almond, citrus, and cotton.            Heering

                   5   Decl. ¶ 31; SUF No. 5.    Elsewhere in the United States, glyphosate

                   6   is used on canola and on a high percentage of critical crops such

                   7   as corn, wheat, cotton, and soybean.         Heering Decl. ¶¶ 13, 30-

                   8   31; see also, e.g., Heering Decl. Ex. M (Michael Livingston et

                   9   al., Economic Returns to Herbicide Resistance Management in the

              10       Short and Long Run: The Role of Neighbor Effects, 64 Weed Sci.

              11       (Special Issue) 595, 595-96 (2016) (“The percentage of acres

              12       treated with glyphosate rose from 1 to 77% for corn from 1996 to

              13       2014, from 13 to 99% for cotton from 1996 to 2010, and from 25 to

              14       98% for soybean from 1996 to 2012.”)); SUF No. 6.             It is also

              15       widely used in Canada, including for cultivation of oats and wheat.

              16       Heering Decl. ¶ 13; SUF No. 7.        Glyphosate-based herbicides are

              17       also widely used by government agencies to control vegetation in

              18       rights of way, in aquatic environments, in garden settings, and to

              19       reduce the risk associated with rapid-spreading wildfire.            Heering

              20       Decl. ¶ 16; SUF No. 8.    Glyphosate is used for this broad range of

              21       applications because of its well-recognized benefits over other

              22       cultivation and weed-suppression techniques.1

              23
                       1 See, e.g., Heering Decl. ¶¶ 15, 17; Heering Decl. Ex. B (Stephen
              24       O. Duke & Stephen B. Powles, Glyphosate: A Once-in-a-Century
                       Herbicide, 64 Pest Mgmt. Sci. 319, 322 (2008)); see also, e.g.,
              25       Decl. of Blake Hurst, Mo. Farm Bureau ¶ 5 (“Glyphosate is an
                       integral tool because it enables farmers to engage in no-till
              26       farming, a conservation tilling tactic that reduces soil erosion,
                       is widely accepted to be better for the environment, and reduces
              27       the labor involved in farming practices.”); Decl. of Jefferson Jon
                       Doggett, Nat’l Corn Growers Ass’n ¶ 4; Decl. of Dan Mehan, Mo.
              28       Chamber of Com. & Indus. ¶ 6; Decl. of Dan Wogsland, N.D. Grain

                                                                MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                            6               IN SUPPORT OF MOTION FOR
                                                                                    SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 17 of 72

                   1         As   an    herbicide,    glyphosate       is     subject      to   comprehensive

                   2   federal regulation.         Under the Federal Insecticide, Fungicide, and

                   3   Rodenticide      Act   (FIFRA),      all   commercial         herbicides         must   be

                   4   “registered” with EPA.          7 U.S.C. § 136a.              Before EPA grants a

                   5   registration, it must conclude that the herbicide will not cause

                   6   “unreasonable adverse effects on the environment,” which include

                   7   “any unreasonable risk to man or the environment” or “human dietary

                   8   risk.”     7 U.S.C. §§ 136(bb), 136a.                 Among other things, EPA’s

                   9   review     includes    an    evaluation        of    whether     the     herbicide      is

              10       potentially carcinogenic.            See, e.g., Heering Decl. Ex. C (EPA,

              11       EPA/630/P-03/001F, Guidelines for Carcinogen Risk Assessment (Mar.

              12       2005)); SUF No. 10.           The Federal Food, Drug, and Cosmetic Act

              13       (FDCA), in turn, regulates the presence of herbicides on food

              14       products.       21 U.S.C. §§ 342(a), 331(b).               Under the FDCA, EPA is

              15       charged with evaluating the human health impact of the presence of

              16       the herbicide’s residue, including its potential carcinogenicity.

              17       21 U.S.C. § 346a(b)(2)(A).             After concluding that “there is a

              18       reasonable      certainty     that    no   harm        will   result,”         21   U.S.C.

              19       § 346a(b)(2)(A)(ii), EPA has allowed the presence of glyphosate

              20       residues on all relevant United States crops and food inputs.                           40

              21       C.F.R. § 180.364.

              22             B.     The International Scientific Consensus That Glyphosate
                                    Does Not Cause Cancer, And IARC’s Contrary Outlier View
              23
                             Because     of   its    immense      popularity         and   widespread        use,
              24
                       glyphosate is one of the most, if not the most, studied herbicides
              25
                       in   the   world.      Regulators     worldwide,         including       EPA    and   even
              26

              27       Growers Ass’n ¶¶ 5-9; Decl. of Gordon Stoner, Nat’l Ass’n of Wheat
                       Growers ¶¶ 7-10; Decl. of Greg Kessel, N.D. Grain Growers Ass’n
              28       ¶ 4; Decl. of Mark Jackson, Iowa Soybean Ass’n ¶¶ 6-12; Decl. of
                       Mark Martinson, U.S. Durum Growers Ass’n ¶¶ 5-8; SUF No. 9.
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  7                    IN SUPPORT OF MOTION FOR
                                                                                               SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 18 of 72

                   1   California’s own expert regulator, have recognized for over 40

                   2   years that glyphosate is safe when used as directed.

                   3         The overwhelming scientific consensus is that glyphosate does

                   4   not cause cancer.       EPA has repeatedly reached and re-affirmed this

                   5   conclusion.     In 1993, when it approved a renewal of glyphosate’s

                   6   registration under FIFRA, EPA reported as follows:

                   7              Several    chronic    toxicity/carcinogenicity
                                  studies . . . resulted in no effects based on
                   8              the parameters examined, or resulted in
                                  findings that glyphosate was not carcinogenic
                   9              in the study.    In June 1991, EPA classified
                                  glyphosate as a Group E oncogen——one that
              10                  shows evidence of non-carcinogenicity for
                                  humans——based on the lack of convincing
              11                  evidence   of   carcinogenicity   in  adequate
                                  studies.
              12

              13       See   Heering   Decl.    Ex.   N   (EPA,       EPA-738-F-93-011,    Registration
              14       Eligibility Decision (R.E.D.) Facts: Glyphosate 2 (Sept. 1993));
              15       SUF No. 11.     More recently, “[i]n 2014, EPA reviewed more than 55
              16       epidemiological studies conducted on the possible cancer and non-
              17       cancer effects of glyphosate.          [Its] review concluded that ‘this
              18       body of research does not provide evidence to show that glyphosate
              19       causes cancer.’” See Heering Decl. Ex. O (Eric Sfiligoj, EPA Plans
              20       Response to IARC Glyphosate Finding … But Not Just Yet, CropLife
              21       (Apr. 6, 2015) (quoting Carissa Cyran, Chemical Review Manager for
              22       the EPA Office of Pesticide Programs)); SUF No. 12.                In late 2017,
              23       EPA issued a comprehensive evaluation of glyphosate, and again
              24       determined that glyphosate is “not likely to be carcinogenic to
              25       humans” and that “[b]ased on all of the available data, the weight-
              26       of-evidence clearly do not support the descriptors ‘carcinogenic
              27       to humans’ and ‘likely to be carcinogenic to humans’ at this time.”
              28       Heering   Decl.   Ex.     SS   (EPA,   Revised       Glyphosate    Issue    Paper:
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  8                 IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 19 of 72

                   1   Evaluation of Carcinogenic Potential EPA’s Office of Pesticide

                   2   Programs 139, 144 (Dec. 12, 2017)); SUF No. 13.                And in April 2019,

                   3   EPA issued another evaluation, reaffirming that “glyphosate is

                   4   ‘not likely to be carcinogenic to humans.’”               Heering Decl. Ex. WW

                   5   (EPA, Glyphosate: Proposed Interim Registration Review Decision,

                   6   Case No. 0178, 7-8, 19-20 (Apr. 23, 2019)); see also Heering Decl.

                   7   Ex. XX (EPA, Glyphosate: Response to Comments on the Human Health

                   8   Draft Risk Assessment 2-3 (Apr. 23, 2018)); SUF No. 14.

                   9        Prior     evaluations     by   California’s        own    OEHHA     have    been

              10       materially    in   agreement    with    EPA.      In    1997    and    2007,    OEHHA

              11       conducted risk assessments for glyphosate in drinking water in

              12       order to set public health goals, including an evaluation of

              13       glyphosate’s potential carcinogenicity.                See Heering Decl. Ex. P

              14       (OEHHA, Public Health Goal for Glyphosate in Drinking Water (Dec.

              15       1997));   Heering    Decl.   Ex.    Q   (OEHHA,     Public      Health    Goal   for

              16       Glyphosate in Drinking Water 1 (June 2007)); SUF No. 15.                          It

              17       reported as follows:

              18                    Three    carcinogenicity     studies    [were]
                                    conducted, two in rats and one in mice, and
              19                    all [we]re considered to be negative.       In
                                    vitro and in vivo genotoxicity tests [we]re
              20                    generally negative.      There [we]re a few
                                    reports of increased sister chromatid exchange
              21                    in human and bovine lymphocytes at high
                                    concentrations in vitro, which could be
              22                    secondary to oxidative stress, and effects on
                                    mouse   bone    marrow    after   very   large
              23                    intraperitoneal doses. Based on the weight of
                                    evidence, glyphosate [wa]s judged unlikely to
              24                    pose a cancer hazard to humans.”
              25       See Heering Decl. Ex. Q (OEHHA, Public Health Goal for Glyphosate
              26       in Drinking Water at 1 (emphasis added)); SUF No. 17; see also
              27       Heering Decl. Ex. P (OEHHA, Public Health Goal for Glyphosate in
              28       Drinking Water at 10 (“Glyphosate is a Group E carcinogen (evidence
                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               9                  IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 20 of 72

                   1   of no carcinogenic effects).”)); SUF No. 16.                        OEHHA has never re-

                   2   evaluated or modified those views.

                   3           The global community has long been in accord.                       The European

                   4   Chemicals      Agency   recently      concluded         “the     available      scientific

                   5   evidence did not meet the criteria to classify glyphosate as a

                   6   carcinogen, as a mutagen or as toxic for reproduction.”                                Heering

                   7   Decl.    Ex.    OO   (Press    Release,       European        Chems.      Agency       (ECHA),

                   8   ECHA/PR/17/06, Glyphosate Not Classified as a Carcinogen by ECHA

                   9   (Mar. 15, 2017); SUF No. 30.           The European Commission’s Health and

              10       Consumer       Protection      Directorate-General               has     concluded        that

              11       glyphosate      presents      “[n]o   evidence         of    carcinogenicity.”             See

              12       Heering Decl. Ex. R (Health & Consumer Prot. Directorate-Gen.,

              13       European Comm’n, 6511/VI/99-final, Review Report for the Active

              14       Substance Glyphosate app. II at 12 (Jan. 21, 2002)); SUF No. 18.

              15       Two divisions of the World Health Organization (“WHO”) have reached

              16       the     same    conclusion.           See      Heering           Decl.    Ex.      S     (WHO,

              17       WHO/SDE/WSH/03.04/97,          Glyphosate        and    AMPA      in     Drinking       Water:

              18       Background      Document      for     Development           of    WHO    Guidelines       for

              19       Drinking-Water       Quality     5    (rev.      June       2005)      (“[n]o   effect      on

              20       survival” in glyphosate “carcinogenicity study”)); Heering Decl.

              21       Ex. T (Int’l Programme on Chem. Safety, WHO, Environmental Health

              22       Criteria 159: Glyphosate 15 (1994) (“The available studies do not

              23       indicate that technical glyphosate is mutagenic, carcinogenic or

              24       teratogenic.”)); SUF Nos. 19-20.                   And global regulators, from

              25       Germany to Canada, Australia, New Zealand, Japan, South Korea, and

              26

              27

              28

                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   10                IN SUPPORT OF MOTION FOR
                                                                                             SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 21 of 72

                   1   the   European   Chemicals     Agency,        have    also   reached     the   same

                   2   conclusion.2

                   3         An   organization     known   as    IARC,      based   in   Lyon,    France,

                   4   disagrees with this worldwide consensus.              IARC is not a regulator.

                   5   It is an agency within the WHO that forms ad hoc panels to prepare

                   6   informational    “Monographs”       regarding        the   possibility    that   a

                   7   variety    of    “agents”     (e.g.,      chemicals,         complex     mixtures,

                   8
                       2 See, e.g., Heering Decl. Ex. U (1 European Comm’n, Renewal
                   9   Assessment Report: Glyphosate 35 (rev. Mar. 31, 2015) (glyphosate
                       is “unlikely to pose a carcinogenic risk in humans”)); id. at 36
              10
                       (“In epidemiological studies in humans, there was no evidence of
              11       carcinogenicity . . . .” (emphasis added)); Heering Decl. Ex. Z
                       (Fed. Inst. for Risk Assessment (BfR), BfR Comm’cn No. 007/2015,
              12       Does Glyphosate Cause Cancer? (Mar. 23, 2015)); Heering Decl. Ex.
                       LL (Conclusion on the Peer Review of the Pesticide Risk Assessment
              13       of the Active Substance Glyphosate, EFSA J., Nov. 12, 2015, at
                       11)); Heering Decl. Ex. MM (Food & Agric. Org. of U.N. (FAO) &
              14
                       WHO, Joint FAO/WHO Meeting on Pesticide Residues: Summary Report
              15       § 1.2 (May 16, 2016) (finding that “glyphosate is unlikely to pose
                       a carcinogenic risk to humans”)); Heering Decl. Ex. NN (Pest Mgmt.
              16       Regulatory   Agency,   Health   Can.,   RVD2017-01,   Re-evaluation
                       Decision: Glyphosate 1 (Apr. 28, 2017) (“Glyphosate is not
              17       genotoxic and is unlikely to pose a human cancer risk.”)); Heering
                       Decl. Ex. PP (Austl. Pesticides & Veterinary Meds. Auth., Austl.
              18       Gov’t, Final Regulatory Position: Consideration of the Evidence
              19       for a Formal Reconsideration of Glyphosate 9 (Mar. 2017)
                       (concluding “that the scientific weight-of-evidence indicates that
              20       . . . exposure to glyphosate does not pose a carcinogenic or
                       genotoxic risk to humans”)); Heering Decl. Ex. QQ (Wayne Temple,
              21       N.Z. Envtl. Prot. Auth., Review of the Evidence Relating to
                       Glyphosate and Carcinogenicity 16 (Aug. 2016) (“[G]lyphosate is
              22       unlikely to be genotoxic or carcinogenic . . . .”)); Heering Decl.
              23       Ex. RR (Food Safety Comm’n of Japan, Risk Assessment Report:
                       Pesticides: Glyphosate Summary (Sept. 2016)); Heering Decl. Ex.
              24       CCC (Korea Rural Dev. Admin., Safety of Pesticides Containing
                       Glyphosate and Diazinon Confirmed (Mar. 10, 2017)); see also
              25       Heering Decl. Ex. AA (Gabriella Andreotti et al., Glyphosate Use
                       and Cancer Incidence in the Agricultural Health Study, 110 J. Nat’l
              26       Cancer Inst. at 5) (study sponsored by the U.S. National Institutes
                       of Health, National Cancer Institute, and the National Institute
              27
                       of Environmental Health Science, confirming that there is “no
              28       evidence of an association between glyphosate use and risk of any”
                       cancer); SUF No. 21-31.
                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                11                IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 22 of 72

                   1   occupational exposures, and personal habits) may be carcinogenic.

                   2   “[O]f all the things the IARC has looked at, there is just one it

                   3   is pretty sure doesn’t cause cancer.”                Heering Decl. Ex. V (Akshat

                   4   Rathi & Gideon Lichfield, Why it Sometimes Seems Like Everything

                   5   Causes Cancer, Quartz (June 23, 2016) (emphasis added)); SUF No.

                   6   32.     In March 2015, IARC released a Monograph concluding, despite

                   7   the global consensus otherwise, that “[g]lyphosate is probably

                   8   carcinogenic to humans.”           Heering Decl. Ex. W (IARC Monograph 112

                   9   at 398 (emphasis in original)); SUF No. 33.                        IARC reached that

              10       conclusion based on what it conceded was “limited evidence in

              11       humans for the carcinogenicity of glyphosate,” (i.e., “chance,

              12       bias,    or    confounding    could   not     be    ruled    out    with    reasonable

              13       confidence”) and it seems to have based its conclusion primarily

              14       on its (again outlier) interpretation of a limited subset of

              15       studies on “experimental animals” and “mechanistic” data.                        Heering

              16       Decl. Ex. W (IARC Monograph 112 at 27, 398 (emphasis in original));

              17       SUF No. 33.

              18               Many    of   IARC’s   pronouncements         have    provoked      substantial

              19       backlash among the scientific and public health communities, and

              20       that     has    been   especially     true    with        IARC’s    2015   glyphosate

              21       classification.        Immediately after IARC published its Monograph,

              22       EPA’s Deputy Director for Pesticide Programs testified before the

              23       U.S. Senate Committee on Agriculture, Nutrition and Forestry to

              24       reaffirm EPA’s long-standing non-carcinogenic evaluation.                            See

              25       Heering Decl. Ex. X (Agriculture Biotechnology: A Look at Federal

              26       Regulation and Stakeholder Perspectives: Hr’g Before the S. Comm.

              27       on    Agric.,    Nutrition,    &   Forestry,        114    Cong.    261,   6-7    (2015)

              28       (statement of William Jordan, Deputy Dir., Office of Pesticide

                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                12                    IN SUPPORT OF MOTION FOR
                                                                                              SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 23 of 72

                   1   Programs, EPA)); SUF No. 34.       Others at that hearing, such as the

                   2   Chief Physician at MassGeneral’s Hospital for Children, observed

                   3   that IARC’s conclusion was “not supported by the data” and “flies

                   4   in the face of comprehensive assessments from multiple agencies

                   5   globally.”    Heering Decl. Ex. X (Agriculture Biotechnology: A Look

                   6   at Federal Regulation and Stakeholder Perspectives: Hr’g Before

                   7   the S. Comm. on Agric., Nutrition, & Forestry, 114 Cong. 261, 43);

                   8   SUF No. 35. The following year, EPA’s Office of Pesticide Programs

                   9   issued a 227-page glyphosate issue paper that concluded based upon

              10       “an   extensive    database    . . .    for    evaluating      the   carcinogenic

              11       potential of glyphosate, including 23 epidemiological studies, 15

              12       animal    carcinogenicity      studies,       and    nearly    90    genotoxicity

              13       studies” that the available data “do no[t] support a carcinogenic

              14       process for glyphosate.”       See Heering Decl. Ex. Y (EPA, Glyphosate

              15       Issue Paper: Evaluation of Carcinogenic Potential 140 (Sept. 12,

              16       2016)); SUF No. 36.       EPA confirmed again in December 2017 that

              17       glyphosate is “not likely to be carcinogenic to humans” in a

              18       revised version of this Glyphosate Issue Paper.                Heering Decl. Ex.

              19       SS    (EPA,   Revised     Glyphosate         Issue    Paper:     Evaluation   of

              20       Carcinogenic Potential EPA’s Office of Pesticide Programs 139,

              21       144); SUF No. 13. In April 2019, another EPA evaluation reaffirmed

              22       that “glyphosate is ‘not likely to be carcinogenic to humans.’”

              23       Heering    Decl.    Ex.   WW    (EPA,        Glyphosate:      Proposed    Interim

              24       Registration Review Decision 7-8, 19-20); see also Heering Decl.

              25       Ex. XX (EPA, Glyphosate: Response to Comments on the Human Health

              26       Draft Risk Assessment 2-3); SUF No. 14.              And most recently, in an

              27       August 2019 letter to registrants, EPA’s Office of Pesticide

              28       Programs reiterated that “EPA disagrees with IARC’s assessment of

                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               13                 IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 24 of 72

                   1   glyphosate,” that EPA had instead “determin[ed] that glyphosate is

                   2   ‘not likely to be carcinogenic to humans,’” and that EPA would

                   3   therefore    not     approve   herbicide    labels       bearing      the   contrary

                   4   Proposition    65     cancer    warning,    which     would      be    “false     and

                   5   misleading” and render a product “misbranded” under FIFRA. Heering

                   6   Decl. Ex. E (EPA Aug. 2019 Letter)3; SUF No. 37.

                   7         Global regulators, from Germany, to Canada, to Australia, to

                   8   New Zealand, to Japan, to South Korea, to the European Chemicals

                   9   Agency, which have reviewed the same studies that IARC relied upon,

              10       have likewise rejected IARC’s conclusion. See, e.g., Heering Decl.

              11       Ex. Z (Fed. Inst. for Risk Assessment (BfR), BfR Comm’cn No.

              12       007/2015,     Does    Glyphosate    Cause      Cancer?      (German         regulator

              13       considering    and     explicitly    rejecting       IARC’s      bases      for   its

              14       carcinogenic conclusion)); SUF Nos. 21-30.               One of the most recent

              15       and   most   extensive      epidemiological    studies      ever      conducted    of

              16       glyphosate also refutes IARC’s conclusions.                  SUF No. 31.          The

              17       Agricultural       Health    Study——sponsored       by     the     U.S.     National

              18       Institutes of Health, National Cancer Institute, and the National

              19       Institute of Environmental Health Science——analyzed health effects

              20       in over 54,000 pesticide applicators over the course of three

              21       decades and confirmed there is “no evidence of an association

              22       between glyphosate use and risk of any” cancer.               See Heering Decl.

              23       Ex. AA (Gabriella Andreotti et al., Glyphosate Use and Cancer

              24

              25
                       3 This letter reflects a duly delegated exercise of EPA’s FIFRA
              26       authorities, including instructing any registrants who have added
                       such warnings to remove them. See Reckitt Benckiser Inc. v. EPA,
              27       613 F.3d 1131, 1138 (D.C. Cir. 2010) (“EPA, which is charged with
                       administering FIFRA, has made an authoritative interpretation of
              28       its FIFRA misbranding authority that has practical and significant
                       legal effects.”).
                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                              14                 IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 25 of 72

                   1   Incidence in the Agricultural Health Study, 110 J. Nat’l Cancer

                   2   Inst. 5 (Nov. 9, 2017)); SUF No. 31.

                   3        IARC’s review process, in contrast, has been criticized as

                   4   less robust and transparent than regulators’.         For example, in its

                   5   most recent review, EPA observed that “EPA’s cancer evaluation is

                   6   more robust than IARC’s” because IARC only considers publicly

                   7   available scientific literature.          Heering Decl. Ex. WW (EPA,

                   8   Glyphosate: Proposed Interim Registration Review Decision, Case

                   9   No. 0178, 7 (Apr. 23, 2019)); SUF No. 38.        Thus, for example, IARC

              10       considered     only   slightly   more    than      half    of   the   animal

              11       carcinogenicity studies that EPA considered, and IARC did not

              12       consider the Agricultural Health Study, which at the time of its

              13       publication in 2018 was the largest epidemiologic study to address

              14       the question.     Heering Decl. Ex. WW (EPA, Glyphosate: Proposed

              15       Interim Registration Review Decision, Case No. 0178, 7 (Apr. 23,

              16       2019)); SUF No. 39.     As EPA further observed, unlike regulatory

              17       interactions, IARC’s “closed door” process does not allow for

              18       public participation, comment, or peer review.            Heering Decl. Ex.

              19       WW   (EPA,   Glyphosate:    Proposed     Interim     Registration     Review

              20       Decision, Case No. 0178, 7 (Apr. 23, 2019)).         Indeed, OEHHA itself

              21       has raised questions about IARC’s assessment of other substances

              22       in the past.    See Heering Decl. Ex. EE (Letter from Joan E. Denton,

              23       Dir., OEHHA, to Dr. Paul Kleihues, Dir., IARC, at 2 (Feb. 7,

              24       2002)); SUF No. 40.

              25            Despite the overwhelming scientific consensus that glyphosate

              26       does not cause cancer, over the last year juries in several

              27       California cases have returned verdicts for tort claimants after

              28       being informed of IARC’s determination.         See In re Roundup Prods.

                                                                 MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           15                IN SUPPORT OF MOTION FOR
                                                                                     SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 26 of 72

                   1   Liab. Litig., 385 F. Supp. 3d 1042, 1044 (N.D. Cal. 2019).                Those

                   2   cases    do   not    alter   the   scientific    consensus.      But   they   do

                   3   illustrate the degree to which California would mislead consumers

                   4   and trample on Plaintiffs’ First Amendment rights if the State

                   5   were allowed to force Plaintiffs themselves to repeat IARC’s

                   6   conclusions     as    though    they   were   established   scientific    fact.

                   7   Indeed, the district court overseeing the federal multi-district

                   8   litigation in which the tort claims have been consolidated found

                   9   it a “close question” whether even the tort claimants——who claim

              10       to believe IARC’s conclusion——could present that conclusion into

              11       evidence themselves.           In re Roundup Prods. Liab. Litig., 390 F.

              12       Supp. 3d 1102, 1151 (N.D. Cal. 2018).              And while it ultimately

              13       concluded that the tort claimants could present the evidence to

              14       the jury, the court made clear its view that “[t]he evidence,

              15       viewed in its totality, seems too equivocal to support any firm

              16       conclusion that glyphosate causes” Non-Hodgkins’ Lymphoma.               Id. at

              17       1109; see also id. at 1108-09 (“[T]he evidence of a causal link

              18       between glyphosate exposure and [Non-Hodgkins’ Lymphoma] in the

              19       human population seems rather weak,” with “the largest and most

              20       recent [studies] suggest[ing] there is no link at all.”).4

              21               C.    The Proposition 65 Scheme

              22               California’s    Proposition      65     prohibits   businesses     from

              23       exposing California residents to chemicals listed by the State as

              24       causing cancer without providing prescribed warnings.              Cal. Health

              25
                       4 The record in these tort cases also does not reflect what is
              26       before this Court. See, e.g., In re Roundup Prods. Liab. Litig.,
                       No. 16-md-02741-VC, 2019 WL 1371806, at *4 (N.D. Cal. Feb. 18,
              27       2019) (granting plaintiff’s motion “to exclude decisions by
                       foreign regulators” from the Phase 1 causation stage of the trial,
              28       and excluding those same regulators’ post-2012 findings from the
                       Phase 2 liability stage of the trial).
                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                16               IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 27 of 72

                   1   & Safety Code § 25249.6.         OEHHA is required to maintain “a list of

                   2   those    chemicals     known    to    the     state    to   cause    cancer.”       Id.

                   3   § 25249.8(a).        Within twelve months after a chemical is listed,

                   4   the statute requires that any “person in the course of doing

                   5   business”     provide     a    “clear       and   reasonable        warning”    before

                   6   “expos[ing] any individual to” the listed chemical, unless the

                   7   business can prove that an affirmative defense to the warning

                   8   requirement    applies.         Id. §§ 25249.6,         25249.10(b).           Although

                   9   Proposition 65 does not define precisely what text suffices to

              10       convey a “clear and reasonable warning,” the California Supreme

              11       Court has held that the statute requires a warning which conveys

              12       that the “product contains [chemical], a chemical known to the

              13       state of California to cause [cancer],’ or words to that effect.”

              14       Dowhal, 32 Cal. 4th at 918.                 Lower courts in California are in

              15       accord.     See, e.g., Tri-Union, 2006 WL 1544384, at *61 (providing

              16       that this is the “core language . . . in any warning”).                       And OEHHA

              17       was in lockstep until this litigation.                 See, e.g., Heering Decl.

              18       Ex. VV (OEHHA, Revised Final Statement of Reasons, Section 12601,

              19       Clear and Reasonable Warning at 2, 4 (1988) (providing that this

              20       is a “minimum” for the warning)).                    Indeed, for years, OEHHA’s

              21       regulations        provided    that     a    warning    message       “must    clearly

              22       communicate that the chemical in question is known to the state to

              23       cause     cancer    . . . .”         Cal.     Code    Regs.   tit. 27,        § 25603.2

              24       (abrogated Aug. 30, 2018).

              25               The only warnings that are assured to be found to comply with

              26       that statutory standard are OEHHA’s safe harbor warnings.                        Under

              27       OEHHA’s new regulations, which became effective August 30, 2016

              28       and completely replaced the prior regulations two years later,

                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                    17               IN SUPPORT OF MOTION FOR
                                                                                             SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 28 of 72

                   1   Plaintiffs can shield themselves from threat of enforcement only

                   2   if they adopt one of the two following safe harbor warnings:

                   3

                   4

                   5

                   6

                   7
                       Cal. Code Regs. tit. 27, §§ 25603(a), (b) (operative Aug. 30,
                   8
                       2018).5
                   9
                            Proposition       65      provides    that,      in   addition       to     other
              10
                       substances,    OEHHA’s       “list    shall    include     at    a   minimum     those
              11
                       substances     identified        by    reference     in    Labor      Code     Section
              12
                       6382(b)(1).”       Cal. Health & Safety Code § 25249.8(a).                     Section
              13
                       6382(b)(1)    of    the     California    Labor     Code   in    turn    references
              14
                       “[s]ubstances listed as human or animal carcinogens by” any one of
              15
                       several entities, including IARC.              According to OEHHA, once IARC
              16
                       finds that a chemical is potentially carcinogenic to humans, the
              17
                       agency’s listing task is “ministerial”——it publishes a “Notice of
              18
                       Intent to List” and provides a 30-day comment period during which
              19
                       interested parties may claim the chemical in question has not “been
              20
                       identified by reference in Labor Code section 6382(b)(1).”                        Cal.
              21
                       Code Regs. tit. 27, § 25904(c).                But OEHHA will “not consider
              22
                       comments     related      to    the    underlying      scientific        basis     for
              23
                       classification.”       Id.     In other words, OEHHA will consider whether
              24
                       it   misunderstood        which       chemical     IARC    had       classified     as
              25

              26

              27       5  OEHHA subsequently amended the new regulations to allow
                       substitution of the word “ATTENTION” or “NOTICE” for “WARNING” if
              28       a pesticide label is regulated by EPA under FIFRA. See Cal. Code
                       Regs. tit. 27, § 25603(d) (effective Jan. 1, 2019).
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 18                 IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 29 of 72

                   1   carcinogenic, but it will not consider whether IARC erred in its

                   2   assessment or is a radical outlier.

                   3           Proposition 65 has a multi-faceted enforcement scheme.                  The

                   4   statute imposes penalties on businesses of up to $2,500 per day

                   5   for each failure to provide an adequate warning.                   Cal. Health &

                   6   Safety Code § 25249.7(b).         In addition to these penalties, the

                   7   statute also provides that any person who “threatens to violate”

                   8   ——that is, “create[s] a condition in which there is a substantial

                   9   probability that a violation will occur”——may be “enjoined in any

              10       court of competent jurisdiction.”               Cal. Health & Safety Code

              11       §§ 25249.7(a),     25249.11(e)    (emphasis      added).      Claims      may    be

              12       brought by the Attorney General, a district attorney, or a variety

              13       of local government attorneys.          Id. § 25249.7(c).           In addition,

              14       any person (even someone who has not been injured) may bring a

              15       private enforcement action on behalf of the pubic.             Such a private

              16       plaintiff——colloquially known as a “bounty hunter”——may recover up

              17       to a quarter of the civil penalties plus attorneys’ fees, Cal.

              18       Code Regs. tit. 11, §§ 3203(b), (d), 3201.             Accordingly, private

              19       litigation under Proposition 65 is a “lucrative” business.                      See

              20       James    T.   O’Reilly,   Stop   the   World,    We   Want   Our    Own   Labels:

              21       Treaties, State Voter Initiative Laws, and Federal Pre-Emption, 18

              22       U. Pa. J. Int’l Econ. L. 617, 635 (1997).

              23               Because any exposure to any listed chemical sold without the

              24       mandated warning may trigger civil penalties, there has been wide-

              25       scale abuse of the Proposition 65 regime through bounty-hunter

              26       plaintiff “strike suits.”         In the words of then-Governor Jerry

              27       Brown, the law has been abused by “unscrupulous lawyers driven by

              28       profit rather than public health.” See Heering Decl. Ex. FF (Press

                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                              19               IN SUPPORT OF MOTION FOR
                                                                                       SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 30 of 72

                   1   Release, Governor Brown Proposes to Reform Proposition 65 (May 7,

                   2   2013)); SUF No. 41.6      For example, one bounty hunter plaintiff

                   3   successfully sued Whole Foods for “selling firewood” without the

                   4   warning label.    Consumer Cause, Inc. v. Mrs. Gooch’s Nat. Food

                   5   Mkts., Inc., 127 Cal. App. 4th 387, 392 (2005) (emphasis added).

                   6   As California judges have noted, the Proposition 65 framework

                   7   allows even frivolous suits to result in “judicial extortion” that

                   8   forces defendants to settle to avoid legal fees and the costs of

                   9   proving that they are not in violation of the Act.       Consumer Cause,

              10       Inc. v. SmileCare, 91 Cal. App. 4th 454, 477-79 (2001) (Vogel, J.,

              11       dissenting); see also Consumer Def. Grp. v. Rental Hous. Indus.

              12       Members, 137 Cal. App. 4th 1185, 1216 (2006) (strike suits are

              13       “intended to frighten all but the most hardy of targets (certainly

              14       any small, ma and pa business)[] into a quick settlement”).

              15            The reason for this widespread abuse is straightforward——it

              16       is “absurdly easy” to initiate Proposition 65 litigation. Consumer

              17       Def. Grp., 137 Cal. App. 4th. at 1215.     The principal check against

              18       frivolous lawsuits is that private parties must file a “certificate

              19       of merit” indicating a legitimate basis for their claim.              Cal.

              20       Health & Safety Code § 25249.7(d)(1).         But this requirement is

              21       trivial to satisfy.    A bounty hunter need only “go on the internet

              22

              23       6 See also, e.g., Heering Decl. Ex. GG (Anthony T. Caso, Bounty
                       Hunters and the Public Interest——A Study of California Proposition
              24       65, 13 Engage (Issue 1), Mar. 2012, at 30, 31 (describing case in
                       which “law firm created an ‘astroturf’ environmental group to be
              25       a plaintiff in Proposition 65 litigation,” which group “consisted
                       of partners from the law firm” and which “sent out hundreds of
              26       demand letters charging businesses with failure to provide
                       warnings” and “extort[ing] payments of attorney fees or
              27       contributions to the front group”)); Heering Decl. Ex. HH (Leeton
                       Lee, Nailed by a Bounty Hunter——A California Prop 65 Violation Can
              28       Cost Your Company, PPB Mag. (Jan. 24, 2013) (documenting
                       Proposition 65 bounty hunter suits)); SUF No. 42.
                                                                MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           20               IN SUPPORT OF MOTION FOR
                                                                                    SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 31 of 72

                   1   and find some common objects (e.g., furniture, paper, carpeting)

                   2   which may ‘contain’ a substance on the regulatory carcinogen

                   3   list. . . . [A] common place item, like a chair, doesn’t have to

                   4   contain any significant amount either, even a few molecules will

                   5   do.    Next, [the bounty hunter] call[s] up a local chemistry

                   6   professor   who    will   tell    [him]      that,     at   least   in   sufficient

                   7   quantities, substances in those common objects will cause cancer,

                   8   and are in fact on the list. . . . This phone call to your friendly

                   9   professor   will   allow    you   to    file     the    certificate      of   merit.”

              10       Consumer Def. Grp., 137 Cal. App. 4th at 1215.7

              11             In contrast to established First Amendment principles, which

              12       place the burden on the government to prove that the product in

              13       fact poses the warned-of risk, under Proposition 65, once a suit

              14       is initiated, the burden is on the defendant to establish as an

              15       affirmative defense that “the exposure”——to the extent there is

              16       any——“poses no significant risk assuming lifetime exposure at the

              17       level in question.”       Cal. Health & Safety Code § 25249.10(c).                   In

              18       some instances, OEHHA will predetermine a “No Significant Risk

              19       Level” (NSRL) for a particular listed substance, commonly referred

              20       to as a “safe harbor” exposure level.                But this safe harbor does

              21       not   eliminate    the    prospect     of    strike     suits.      Proof     that    a

              22       defendant’s product fits within the safe harbor is an alternative

              23       way the defendant may establish the affirmative defense, DiPirro

              24
                       7 The California Attorney General may additionally send “a letter”
              25       to a Proposition 65 plaintiff if he believes the enforcer’s claim
                       lacks merit, “stating the Attorney General believes there is no
              26       merit   to   the   action.”      Cal.   Health   &   Safety   Code
                       § 25249.7(e)(1)(A). But the Attorney General is not required to
              27       send such a letter. Id. § 25249.7(e)(1)(B). The private enforcer
                       is also free to ignore the letter, as exemplified by past actions
              28       in California state court. See Decl. of Trenton H. Norris. ¶¶ 10-
                       12.
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   21               IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 32 of 72

                   1   v. Bondo Corp., 153 Cal. App. 4th 150, 185 (2007); Cal. Health &

                   2   Safety Code § 25249.10(c), but a bounty hunter “need not make any

                   3   showing at all” that the product falls outside the safe harbor

                   4   before filing suit, Consumer Cause, 91 Cal. App. 4th at 469

                   5   (emphasis added).    And, in contrast, establishing the affirmative

                   6   defense is costly for the defendant, usually requiring detailed

                   7   scientific analyses, possibly of multiple products.            Litigating

                   8   lifetime exposure or even the safe harbor is generally extremely

                   9   expensive and often drags on to trial.          See, e.g., Envtl. Law

              10       Found. v. Beech-Nut Nutrition Corp., 235 Cal. App. 4th 307, 314

              11       (2015) (safe harbor defense litigated at trial).

              12            Likely because a product’s compliance with an NSRL is a

              13       question of fact reliant on complex testing procedures and expert

              14       testimony, the existence of the NSRL defense has not effectively

              15       deterred bounty hunter suits; suits have been maintained even where

              16       the California Attorney General said a proposed enforcement action

              17       had no merit. See, e.g., Norris Decl. ¶¶ 11-17 (discussing lawsuit

              18       lasting for 6 years brought against McDonald’s Corporation and

              19       other restaurants based on allegations that their cooked chicken

              20       exposed Californians to the listed carcinogen “PhIP,” despite a

              21       California Attorney General determination that the level of PhIP

              22       in cooked chicken fell far below the level that would require a

              23       warning under Proposition 65); SUF No. 43; see also Sciortino v.

              24       Pepsico, Inc., 108 F. Supp. 3d 780, 786 (N.D. Cal. 2015) (bounty

              25       hunter suit where safe harbor NSRL present); Envtl. World Watch,

              26       Inc. v. Walt Disney Co., No. CV 09-04045 DDP (PLAx), 2009 WL

              27       3365915, at *1 (C.D. Cal. Oct. 19, 2009) (same); CKE Rests., Inc.

              28       v. Moore, 159 Cal. App. 4th 262, 265 (2008) (dismissing suit

                                                                MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           22               IN SUPPORT OF MOTION FOR
                                                                                    SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 33 of 72

                   1   seeking    declaration     that    bounty       hunter   could   not     initiate

                   2   Proposition 65 litigation because NSRL was not exceeded).                 Indeed,

                   3   although OEHHA promulgated a safe harbor NSRL for the chemical

                   4   acrylamide decades ago, bounty hunters have sued over 180 food

                   5   manufacturers and retailers, seeking Proposition 65 warnings on

                   6   foods as diverse as coffee, breakfast cereal, french fries, olives,

                   7   and prune juice.    See Norris Decl. ¶¶ 31-33; SUF No. 44.                 Faced

                   8   with such daunting litigation fees and the costs of commissioning

                   9   an expert assessment, most parties logically “[s]ettle with the

              10       plaintiff,” “[s]ave the cost of the assessment,” “[s]ave the legal

              11       fees,” and “[g]et rid of the case.”             Consumer Cause, 91 Cal. App.

              12       4th at 478 (Vogel, J., dissenting).             In other words, they succumb

              13       to   “judicial   extortion”       and   adopt    a   Proposition    65    warning

              14       regardless of their opposition.          Id.

              15             D.   OEHHA’s Glyphosate Listing And NSRL

              16             On July 7, 2017, despite the overwhelming contrary views of

              17       the U.S. government, the international regulatory community, and

              18       even OEHHA itself that glyphosate is not carcinogenic, OEHHA listed

              19       glyphosate under Proposition 65 as a chemical “known to the state

              20       to cause cancer.”        See Heering Decl. Ex. II (OEHHA, Glyphosate

              21       Listed Effective July 7, 2017, as Known to the State of California

              22       to Cause Cancer (June 26, 2017)); SUF No. 47.              OEHHA acknowledged

              23       that it made this listing mechanically——without conducting its own

              24       scientific analysis——based solely on the fact that IARC had issued

              25       a monograph concluding that glyphosate is “probably” carcinogenic

              26       to humans.    See Heering Decl. Ex. JJ (OEHHA, Notice of Intent to

              27       List: Tetrachlorvinphos, Parathion, Malathion, Glyphosate (Sept.

              28       4, 2015) (citation omitted)); SUF No. 48.                   OEHHA refused to

                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               23                 IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 34 of 72

                   1   consider comments critiquing IARC’s process and conclusion, and

                   2   disclaimed      any     ability    to    address         the    underlying       scientific

                   3   dispute    or   reassess        “the    weight      or    quality       of    the   evidence

                   4   considered by IARC.” Heering Decl. Ex. JJ (OEHHA, Notice of Intent

                   5   to List: Tetrachlorvinphos, Parathion, Malathion, Glyphosate); SUF

                   6   No. 49.

                   7         As a result of OEHHA’s listing, as of July 2018 any seller or

                   8   manufacturer of a product sold in California that could expose a

                   9   consumer to glyphosate would have been required——but for this

              10       litigation——to either provide a “clear and conspicuous” warning

              11       conveying that the product contains a chemical “known to the state

              12       of California to cause cancer,” or prepare to defend against a

              13       costly enforcement action or strike suit.                            Professional bounty

              14       hunters    have       already     threatened        new     strike      suits       regarding

              15       glyphosate.       See Heering Decl. ¶ 52; Heering Decl. Ex. KK (Joseph

              16       Perrone,     Advocacy        Groups     Have       Ulterior          Motive    in     Wanting

              17       Weedkiller Banned, Modesto Bee (June 21, 2017 12:55 PM) (describing

              18       how   “environmental         groups     cheered”      at       the   glyphosate       listing

              19       because it will be “a boon to their pocketbook”)); SUF No. 51.

              20       This is consistent with past experience——Proposition 65 litigants

              21       routinely threaten litigation within days of the active warning

              22       date.     See Heering Decl. ¶ 52; Norris Decl. ¶¶ 8-9; SUF No. 52.

              23       The only thing preventing the warning requirement from coming into

              24       effect——and       the    avalanche       of        bounty      hunter        lawsuits    from

              25       beginning——is         this   Court’s      preliminary            injunction         enjoining

              26       enforcement of Proposition 65’s warning requirement as it pertains

              27       to glyphosate.         See PI Order at 16, ECF No. 75.

              28

                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                     24                 IN SUPPORT OF MOTION FOR
                                                                                                SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 35 of 72

                   1        On April 6, 2018, the California Office of Administrative Law

                   2   approved an amendment to Cal. Code Regs. tit. 27, § 25705(b)(1),

                   3   establishing a safe harbor NSRL of 1100 micrograms per day for

                   4   glyphosate, effective July 1, 2018.             See Heering Decl. Ex. YY

                   5   (OEHHA, Notice of Amendment to Section 25705, No Significant Risk

                   6   Level – Glyphosate (2018)); Heering Decl. Ex. ZZ (OEHHA, Final

                   7   Regulatory Amendment Section 25705, Glyphosate (2018)); Heering

                   8   Decl. Ex. AAA (OEHHA, Final Statement of Reasons, Section 25705(b),

                   9   Specific   Regulatory    Levels     Posing     No   Significant        Risk,    No

              10       Significant   Risk   Level:     Glyphosate    (2018)      [hereinafter      “OEHHA

              11       Final Statement of Reasons for NSRL”]); SUF No. 53.                   OEHHA felt

              12       constrained by regulation when developing the NSRL for glyphosate

              13       to rely on the same narrow set of studies and flawed analysis that

              14       IARC itself considered.         See Heering Decl. Ex. AAA (OEHHA Final

              15       Statement of Reasons for NSRL at 6-7); SUF No. 54.8             Indeed, OEHHA

              16       expressly concluded in setting the NSRL that comments regarding

              17       whether    IARC   correctly      classified     glyphosate      as     “probably

              18       carcinogenic”     were   “not    directed     to    the     subject    of      this

              19       rulemaking,” and refused to address such comments.                   See Heering

              20
                       8 As OEHHA pointed out, in developing the NSRL for glyphosate,
              21       OEHHA “followed the guidance set forth in Section 25703 that [its]
                       assessment ‘be based on evidence and standards of comparable
              22       scientific validity to the evidence and standards which form the
                       scientific basis for the listing of the chemical as known to the
              23       state to cause cancer’, and based the NSRL on the results of the
                       most sensitive scientific study deemed to be of sufficient
              24       quality.” Heering Decl. Ex. AA (OEHHA Final Statement of Reasons
                       for NSRL at 7 (citing Cal. Code Regs. tit. 27, § 25703(a)(3))).
              25       Nowhere in the NSRL process was OEHHA authorized to reconsider
                       whether glyphosate is “known” to “cause cancer” taking all
              26       available scientific studies into account.     See Cal. Health &
                       Safety Code § 25249.10(c); Cal. Code Regs. tit. 27, §§ 25701,
              27       25703.   Nor was OEHHA authorized to consider whether IARC was
                       correct in concluding based on “limited evidence in humans,” that
              28       glyphosate is “probably carcinogenic.” Heering Decl. Ex. AA (OEHHA
                       Final Statement of Reasons for NSRL at 4).
                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                             25                 IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 36 of 72

                   1   Decl. Ex. AAA (OEHHA Final Statement of Reasons for NSRL at 2

                   2   (noting     OEHHA’s    refusal   to    address   comments    “supporting     or

                   3   disagreeing with IARC's classification of glyphosate as a Group 2A

                   4   carcinogen”)); SUF No. 55.            Instead, OEHHA identified a single

                   5   mouse study on which IARC relied as the “most sensitive study

                   6   deemed to be of sufficient quality,” Cal. Code Regs. tit. 27,

                   7   § 25703(a)(3), and derived the NSRL 1100 micrograms per day for

                   8   glyphosate based on data in that one study.            See Heering Decl. Ex.

                   9   AAA (OEHHA Final Statement of Reasons for NSRL at 6-7 & n.24); SUF

              10       No. 56.9

              11              E.    Significant Effects        Of   Proposition    65’s    Glyphosate
                                    Warning Requirement
              12
                              Absent a permanent injunction, the Proposition 65 glyphosate
              13
                       warning     requirement      would    have   severe    adverse     impacts   on
              14
                       Plaintiffs.    Plaintiffs (and their members) who sell glyphosate to
              15
                       public and private entities (including consumers) in California
              16
                       will be faced with a “Hobson’s choice,” Baxter Healthcare Corp. v.
              17
                       Denton, 120 Cal. App. 4th 333, 344 (2004)——either communicate to
              18
                       consumers a disparaging health warning about glyphosate products
              19
                       that   is   contrary    to   nearly    all   global   scientific    regulatory
              20
                       findings of glyphosate’s safety (and, indeed, contrary to EPA’s
              21
                       determination that the warning would be false and misleading) or
              22

              23
                       9 Notably, in 2006 the World Health Organization and the Food and
              24       Agriculture Organization of the UN reviewed that same mouse study,
                       and concluded that “[o]wing to the lack of a dose–response
              25       relationship, the lack of statistical significance and the fact
                       that the incidences recorded in this study fell within the
              26       historical ranges for controls, these changes are not considered
                       to be caused by administration of glyphosate,” and that the
              27       “administration of glyphosate to CD-1 mice for 104 weeks produced
                       no signs of carcinogenic potential at any dose.” See Heering Decl.
              28       Ex. BBB (Int’l Programme on Chem. Safety, WHO, Pesticide Residues
                       in Food – 2004: Toxicology Evaluations (2006)); SUF No. 57.
                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               26               IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 37 of 72

                   1   face the significant risk of suit under Proposition 65 for failing

                   2   to do so.      Heering Decl. ¶¶ 41-45, 55; Decl. of Renee Pinel,

                   3   W. Plant Health Ass’n ¶¶ 14-15; SUF No. 59.

                   4         That remains true notwithstanding OEHHA’s establishment of a

                   5   safe harbor NSRL.        As explained above, showing that a product

                   6   satisfies a safe harbor NSRL established by OEHHA is merely an

                   7   alternative way of seeking to prove the general “no significant

                   8   risk” affirmative defense, and does nothing to prevent a plaintiff

                   9   from litigating a Proposition 65 lawsuit up through trial.                    Cal.

              10       Health   &   Safety   Code    § 25249.10(c).        Without     an   injunction,

              11       Plaintiffs would be forced to choose between providing the warning,

              12       or undertaking costly assessments to demonstrate that exposures to

              13       glyphosate    from    their   products    will   fall   below    the   NSRL    and

              14       incurring the substantial risks and costs of defending against

              15       enforcement actions.      Heering Decl. ¶¶ 41-42, 45, 55; Pinel Decl.,

              16       W. Plant Health Ass’n ¶¶ 13-16; Decl. of Ray McCarty, Associated

              17       Indus. of Mo. ¶ 10; Mehan Decl., Mo. Chamber of Com. & Indus.

              18       ¶¶ 10-11; SUF No. 60.

              19             The warning requirement would have similar impacts, should it

              20       come into effect, for entities that sell finished food products

              21       into California that are made using glyphosate-treated crops, like

              22       members of Plaintiffs Missouri Chamber of Commerce and Industry

              23       and Associated Industries of Missouri.            See, e.g., Jackson Decl.,

              24       Iowa Soybean ¶¶ 14-32; Mehan Decl., Mo. Chamber of Com. & Indus.

              25       ¶¶ 9-17; McCarty Decl., Associated Indus. of Mo. ¶¶ 10-12; SUF No.

              26       61.   Members of these Plaintiffs would face an imminent choice

              27       between (1) providing a disparaging glyphosate warning for their

              28       products that is contrary to the worldwide scientific consensus,

                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                27               IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 38 of 72

                   1   which would diminish demand for those products; (2) engaging in

                   2   costly efforts to demonstrate that any exposures to glyphosate

                   3   residues on their products would fall below any established NSRL

                   4   or requiring their suppliers to undertake those efforts (which

                   5   still    would    not   prevent   the    likely    prospect    of     expensive

                   6   enforcement actions); or (3) halting the use of glyphosate-treated

                   7   crops as inputs.        See Mehan Decl., Mo. Chamber of Com. & Indus.

                   8   ¶¶ 10-11; Stoner Decl., Nat’l Ass’n of Wheat Growers ¶¶ 17-21;

                   9   Decl. of Kathleen Zander, S.D. Agri-Business Ass’n ¶¶ 14-18;

              10       Jackson Decl., Iowa Soybean Ass’n ¶¶ 17-20; Martinson Decl., U.S.

              11       Durum Growers Ass’n ¶¶ 15-19; McCarty Decl., Associated Indus. of

              12       Mo. ¶¶ 8-13; SUF No. 62.

              13               The pressures on these Plaintiffs would then have ripple

              14       effects on farmers upstream:       Under the threat of Proposition 65

              15       enforcement, many grain handlers and finished food producers would

              16       demand that farmers providing inputs either cease using glyphosate

              17       on their crops altogether or certify that their crops do not

              18       contain glyphosate residues beyond particular levels, which would

              19       require expensive testing or segregation of glyphosate-treated

              20       crops    from    non-glyphosate-treated      crops——each      an    undesirable

              21       option that would require modifications to business practices

              22       around the country and carry considerable expense.                  See, e.g.,

              23       Hurst Decl., Mo. Farm Bureau ¶¶ 12-14; Decl. of Blake Inman, U.S.

              24       Durum Growers Ass’n ¶¶ 18-21; Mehan Decl., Mo. Chamber of Com. &

              25       Indus. ¶¶ 10-17; Stoner Decl., Nat’l Ass’n of Wheat Growers ¶¶ 14-

              26       21; Kessel Decl., N.D. Grain Growers Ass’n ¶¶ 8-13; Jackson Decl.,

              27       Iowa Soybean Ass’n ¶¶ 18-20; McCarty Decl., Associated Indus. of

              28       Mo. ¶¶ 11-14; SUF No. 63.          This would dramatically affect the

                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               28               IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 39 of 72

                   1   practices and businesses of farmers across the country, including

                   2   members       of   Plaintiffs   National    Association      of     Wheat   Growers,

                   3   National Corn Growers Association, United States Durum Growers

                   4   Association, Missouri Farm Bureau, Iowa Soybean Association, North

                   5   Dakota Grain Growers Association, and Missouri Chamber of Commerce

                   6   and Industry.10         Mehan Decl., Mo. Chamber of Com. & Indus. ¶¶ 10-

                   7   19; Wogsland Decl., N.D. Grain Growers Ass’n ¶¶ 15-25; Hurst Decl.,

                   8   Mo. Farm Bureau ¶¶ 13-25; Inman Decl., U.S. Durum Growers Ass’n

                   9   ¶¶ 16-30; Stoner Decl., Nat’l Ass’n of Wheat Growers ¶¶ 17-30;

              10       Kessel Decl., N.D. Grain Growers Ass’n ¶¶ 9-20; Doggett Decl.,

              11       Nat’l    Corn      Growers    Ass’n   ¶¶ 12-23;    Zander    Decl.,    S.D.    Agri-

              12       Business Ass’n ¶¶ 12-20; Jackson Decl., Iowa Soybean Ass’n ¶¶ 17-

              13       28; Martinson Decl., U.S. Durum Growers Ass’n ¶¶ 15-26; Pinel

              14       Decl., W. Plant Health Ass’n ¶¶ 17-18, 20; SUF No. 64.

              15               F.      Proceedings Before This Court

              16               Plaintiffs filed their complaint on November 15, 2017, and

              17       filed an amended complaint on December 5, 2017, bringing claims

              18       under the First Amendment, the Supremacy Clause, and the Due

              19       Process        Clause    of    the    Fourteenth    Amendment,        and    seeking

              20       declaratory and injunctive relief.              See ECF Nos. 1, 23.          Shortly

              21       thereafter, Plaintiffs moved for a preliminary injunction based

              22       solely on their First Amendment claim.                See ECF Nos. 29, 29-1.

              23       After        briefing   and   oral    argument,    this     Court    granted   that

              24
                       10For these and other reasons, Plaintiffs have Article III standing
              25       and this case is ripe. See, e.g., Libertarian Party of L.A. Cty.
                       v. Bowen, 709 F.3d 867, 870 (9th Cir. 2013) (recognizing that the
              26       Article III “inquiry tilts dramatically toward a finding of
                       standing” in the case of “First Amendment challenges”); see also
              27       PI Order at 6-10, ECF No. 75 (concluding that Plaintiffs have
                       identified multiple “cognizable injuries” and that their challenge
              28       is ripe); Reply in Supp. of Prelim. Inj. at 8-30, ECF No. 66
                       (addressing standing and ripeness arguments).
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  29               IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 40 of 72

                   1   preliminary injunction.       See PI Order at 19, ECF No. 75.       The Court

                   2   first found that Plaintiffs’ First Amendment challenge was both

                   3   constitutionally and prudentially ripe for decision.              Id. at 5-

                   4   10.    Applying Zauderer, this Court then held that Plaintiffs had

                   5   “established a likelihood of success on the merits of their claim

                   6   that   the   warning    requirement   violates    their   First     Amendment

                   7   rights” because “the required warning is factually inaccurate and

                   8   controversial” in light of “the heavy weight of evidence in the

                   9   record that glyphosate is not in fact known to cause cancer.”            Id.

              10       at 17.

              11              The Attorney General sought reconsideration.        See Defs.’ Mot.

              12       to Alter or Amend Court’s Order Granting Prelim. Inj. at 1, ECF

              13       No. 81-1 (“Motion to Alter”).         The Attorney General argued that

              14       this Court’s First Amendment holding was clearly erroneous and, in

              15       addition, urged the Court to consider the permissibility of certain

              16       supposedly Proposition 65-compliant alternative warning options.

              17       Id. at 4-5, 12.     But the Court denied that motion.      The Court found

              18       that its initial decision was not clearly erroneous, and that even

              19       assuming     the   Attorney   General’s    alternative    warning    options

              20       complied with Proposition 65 they would “not change the court’s

              21       conclusion that the required Proposition 65 warning for glyphosate

              22       is not purely factual and uncontroversial.”         Mem. & Order re: Mot.

              23       to Alter or Amend PI Order at 4-5, ECF No. 97 (“Order on Motion to

              24       Alter”).     That conclusion, this Court recognized, would likely

              25       require entry of judgment in favor of Plaintiffs on their First

              26       Amendment claim.       Id.

              27

              28

                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                             30               IN SUPPORT OF MOTION FOR
                                                                                      SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 41 of 72

                   1                                     ARGUMENT

                   2         A party may move for summary judgment on any claim, defense,

                   3   or part of any claim or defense, and the Court “shall grant summary

                   4   judgment if the movant shows that there is no genuine dispute as

                   5   to any material fact and the movant is entitled to judgment as a

                   6   matter of law.”    Fed R. Civ. P. 56(a).             Thus, “[s]ummary judgment

                   7   is   appropriate   when,    viewing   the       evidence    in   the    light     most

                   8   favorable to the nonmoving party, there is no genuine dispute as

                   9   to any material fact.”       Italian Colors Rest. v. Becerra, 878 F.3d

              10       1165, 1171 (9th Cir. 2018) (quoting Zetwick v. Cty. of Yolo,

              11       850 F.3d 436, 440 (9th Cir. 2017)).                Here, as a matter of law,

              12       Proposition 65’s warning requirement for glyphosate violates the

              13       First Amendment. Thus, summary judgment should be entered in favor

              14       of   Plaintiffs,    along     with    a        permanent    injunction      against

              15       enforcement   of   the     warning    requirement          as    it    pertains     to

              16       glyphosate.

              17       I.    THE COMPELLED GLYPHOSATE WARNING VIOLATES THE FIRST AMENDMENT

              18             In general, the First Amendment forbids regulations that
              19       compel speech to the same extent that it forbids regulations that
              20       restrict speech.    See, e.g., Janus, 138 S. Ct. at 2464 (“Perhaps
              21       because such compulsion so plainly violates the Constitution, most
              22       of our free speech cases have involved restrictions on what can be
              23       said, rather than laws compelling speech.              But measures compelling
              24       speech are at least as threatening.”); Hurley, 515 U.S. at 573
              25       (“[O]ne important manifestation of the principle of free speech is
              26       that one who chooses to speak may also decide ‘what not to say.’”
              27       (citation omitted)).       And regulations of non-misleading commercial
              28       speech are, in general, subject at least to intermediate scrutiny,
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 31                 IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 42 of 72

                   1   under which the government must show its regulation directly

                   2   advances    a     substantial   government      interest        and   is   no   more

                   3   “extensive than is necessary to serve that interest.” Cent. Hudson

                   4   Gas & Elec. Co. v. Pub. Serv. Comm’n of N.Y., 447 U.S. 557, 566

                   5   (1980).

                   6           In Zauderer, the Supreme Court recognized a narrow exception

                   7   to this intermediate scrutiny.          Zauderer held that the government

                   8   may compel the disclosure of “purely factual and uncontroversial

                   9   information” about commercial products or services in certain

              10       circumstances where the compelled message is reasonably related to

              11       a substantial governmental interest and is neither “unjustified

              12       [n]or    unduly    burdensome.”     471      U.S.   at    651    (upholding     rule

              13       requiring lawyer to disclose on advertisements that in contingency

              14       cases    client    would   still   be   liable      for   costs,      because    the

              15       advertisements would otherwise be misleading).              But as the Supreme

              16       Court recently emphasized in NIFLA, Zauderer’s more lenient form

              17       of First Amendment scrutiny is available only where the state-

              18       mandated compelled speech is “purely factual and uncontroversial.”

              19       138 S. Ct. at 2372.        Where a compelled disclosure is not “purely

              20       factual and uncontroversial,” the “Zauderer standard does not

              21       apply.”    Id.; see also CTIA, 928 F.3d at 842 (“Under Zauderer . . .

              22       the compelled disclosure . . . [must] involve[] ‘purely factual

              23       and uncontroversial information’ that relates to the service or

              24       product provided.”); Am. Beverage Ass’n, 916 F.3d at 756.11

              25
                       11NIFLA also held that the more lenient Zauderer standard applies
              26       only to required disclosures of “information about the terms under
                       which . . . services will be available.”     NIFLA, 138 S. Ct. at
              27       2372 (emphasis added); see id. (“Zauderer does not apply outside
                       of these circumstances.”). Plaintiffs believe that earlier cases
              28       show that such information can be the subject of “[c]ompelled

                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               32                IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 43 of 72

                   1           Here,    that   heightened   review       is   appropriate     because    the

                   2   Attorney General cannot satisfy his “burden of demonstrating that

                   3   [the]      disclosure       requirement          is     purely     factual        and

                   4   uncontroversial.”        PI Order at 12, ECF No. 75; see also NIFLA, 138

                   5   S. Ct. at 2377 (government “has the burden to prove that [compelled

                   6   speech] is neither unjustified nor unduly burdensome”); Am. Meat

                   7   Inst. v. U.S. Dep’t of Agric., 760 F.3d 18, 26 (D. C. Cir. 2014)

                   8   (en banc) (the government must “meet[] its burden of showing that

                   9   the mandate advances its interest in making the ‘purely factual

              10       and uncontroversial information’ accessible to the recipients”).

              11       That is true whether one considers just the warnings authorized by

              12       Proposition 65 and its implementing regulations, or the additional

              13       warnings        the   Attorney   General        produced   when   he    moved     for

              14       reconsideration of the Court’s preliminary injunction.                          These

              15       inaccurate, misleading, and controversial warnings plainly fail

              16       under the Central Hudson test, and the First Amendment and Due

              17       Process Clause prevent any further efforts by the Attorney General

              18       to invent new warnings even less moored to the statute in his

              19       efforts to avoid judgment.

              20

              21

              22
                       disclosures” only where, as in Zauderer itself, the disclosure is
              23       “justified by the need to ‘dissipate the possibility of consumer
                       confusion or deception.’” Video Software Dealers Ass’n, 556 F.3d
              24       at 966 (quoting Zauderer, 471 U.S. at 651)). Where, as here, the
                       required warning does not operate to correct misleading
              25       advertising, Plaintiffs believe that Zauderer is inapplicable and
                       the more exacting Central Hudson standard should govern. See id.;
              26       United States v. United Foods, Inc., 533 U.S. 405, 416 (2001);
                       Milavetz, Gallop & Milavetz, P.A. v. United States, 559 U.S. 229,
              27       250 (2010). The Ninth Circuit recently held otherwise, however,
                       and Plaintiffs therefore raise the issue only to preserve it for
              28       future review, should such review become necessary.      See Am.
                       Beverage Ass’n, 916 F.3d at 756.
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  33                IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 44 of 72

                   1         A.     The Compelled Glyphosate Warning Cannot Be Sustained
                                    Under Zauderer Because It Is Not “Purely Factual And
                   2                Uncontroversial”
                   3                1.     The Warning Mandated By Proposition 65 Cannot Be
                                           Sustained Under Zauderer
                   4
                             Once a chemical is “listed” under Proposition 65, the statute
                   5
                       requires that any “person in the course of doing business” provide
                   6
                       a “clear and reasonable warning” before “expos[ing] any individual
                   7
                       to” the listed chemical, unless an affirmative defense to the
                   8
                       warning requirement applies. Cal. Health & Safety Code §§ 25249.6,
                   9
                       25249.10(b).        The California Supreme Court has held that, under
              10
                       the statute, such a warning must convey that “this product contains
              11
                       [chemical], a chemical known to the state of California to cause
              12
                       reproductive harm [or cancer],’ or words to that effect.”               Dowhal,
              13
                       32 Cal. 4th at 918; see also, e.g., Tri-Union, 2006 WL 1544384, at
              14
                       *61 (providing that this is the “core language . . . in any warning”
              15
                       (emphasis added)).
              16
                             A state requirement that Plaintiffs issue such warnings for
              17
                       glyphosate cannot be upheld under Zauderer.              As just discussed,
              18
                       review     under    Zauderer’s   more   lenient     standard    is   limited   to
              19
                       compelled disclosure of uncontroversial factual information, the
              20
                       accuracy of which cannot be reasonably disputed.               See supra at 32-
              21
                       33.   For example, courts have allowed the government to compel the
              22
                       disclosure     of    a   product’s   country   of    origin,    American   Meat
              23
                       Institute, 760 F.3d at 27; whether a product contains mercury,
              24
                       National Electrical Manufacturers Ass’n v. Sorrell, 272 F.3d 104,
              25
                       107 (2d Cir. 2001); the costs a client is liable to pay, Zauderer,
              26
                       471 U.S. at 650; and what contents are included in a package of
              27
                       services offered, Milavetz, Gallop & Milavetz, 559 U.S. at 232——
              28

                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               34               IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 45 of 72

                   1   all uncontroversial facts that can be reasonably and definitively

                   2   ascertained.

                   3          By contrast, the government cannot force its citizens to

                   4   broadcast     the    government’s——or       any     third    party’s——subjective

                   5   opinions.    See Pac. Gas & Elec. Co. v. Pub. Utils. Comm’n of Cal.,

                   6   475 U.S. 1, 13-14 (1986) (plurality op.); Video Software Dealers

                   7   Ass’n, 556 F.3d at 965-67.            Thus, the government cannot under

                   8   Zauderer compel disclosure of purported “facts” over which there

                   9   is     significant     room     for     disagreement,             either    directly

              10       (“Controversial Fact X is true”) or indirectly (“The Government

              11       has concluded that Controversial Fact X is true.”).                   For example,

              12       in CTIA-Wireless Ass’n v. City & County of San Francisco, the Ninth

              13       Circuit affirmed a preliminary injunction of a requirement that

              14       cell phone dealers inform consumers about health risks from the

              15       phones’ radiofrequency energy emissions.                 494 F. App’x 752, 753

              16       (9th Cir. 2012).       The warning contained suggestions as to “what

              17       consumers     should      do”   to     avoid         exposure——language         that

              18       “could . . . be       interpreted     by        consumers    as    expressing    San

              19       Francisco’s opinion that using cell phones is dangerous.”                        Id.

              20       Such    an   impression    would    have        conflicted    with    the   Federal

              21       Communications Commission’s (FCC) “established limits,” within

              22       which radiofrequency energy exposure is considered safe, and would

              23       have waded directly into an ongoing “debate in the scientific

              24       community about the health effects of cell phones.”                    Id. at 753-

              25       54; see also Nat’l Ass’n of Mfrs. v. S.E.C., 800 F.3d 518, 537

              26       (D.C. Cir. 2015) (Srinivasan, J., dissenting) (conceding that,

              27       under Zauderer, “the government cannot attempt to prescribe, under

              28       the guise of requiring disclosure of ‘purely factual’ information,

                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  35                IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 46 of 72

                   1   . . . ‘matters of opinion.’            If a compelled statement communicates

                   2   a ‘matter of opinion,’ it of course would not be ‘purely factual’”

                   3   (citation omitted)).

                   4          Sometimes, determining whether a compelled warning is purely

                   5   factual and uncontroversial “may be difficult.”                         Am. Meat Inst.,

                   6   760 F.3d at 34 (Kavanaugh, J., concurring).                   But the determination

                   7   is easy in this case.           As this Court has previously found, “the

                   8   most obvious reading of the Proposition 65 cancer warning is that

                   9   exposure to glyphosate in fact causes cancer.”                          PI Order at 14,

              10       ECF No. 75.        That message is the opposite of “purely factual and

              11       uncontroversial.”          As     the       chart     attached          as    Appendix     1

              12       demonstrates, the chief U.S. glyphosate regulator——the EPA——and

              13       virtually every other national regulator that has studied the

              14       question has concluded that the message is wrong.                        See supra at 7-

              15       11.    Even California’s own expert regulator has twice found that

              16       glyphosate does not cause cancer.                See supra at 9-10.

              17              Indeed, regulators around the world specifically rejected

              18       IARC’s conclusion after it was rendered and after reviewing much

              19       of    the   same    evidence    as    IARC.         For    example,      Germany’s       BfR

              20       concluded, despite IARC’s contrary designation, that it continued

              21       to assess “glyphosate as non-carcinogenic.”                   See Heering Decl. Ex.

              22       Z (BfR, Does Glyphosate Cause Cancer? at 1); SUF No. 22.                         BfR noted

              23       that   it    “ha[d]   compiled       the    most    comprehensive            toxicological

              24       database, presumably worldwide, for glyphosate” and that “the

              25       entire      database”——rather        than   IARC’s        “more    or    less   arbitrary

              26       selection of studies”——supported the non-carcinogenic conclusion.

              27       Heering Decl. Ex. Z (BfR, Does Glyphosate Cause Cancer? at 1-2).

              28       The    European     Union’s     European      Food        Safety    Authority       (EFSA)

                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   36                 IN SUPPORT OF MOTION FOR
                                                                                              SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 47 of 72

                   1   likewise rebutted IARC’s unfounded classification and set forth

                   2   reasons for its disagreement similar to those expressed by BfR.

                   3   See Heering Decl. Ex. LL (EFSA, Conclusion on the Peer Review of

                   4   the Pesticide Risk Assessment of the Active Substance Glyphosate

                   5   at 11, EFSA J. (Nov. 12, 2015)); SUF No. 23. And, notably, although

                   6   IARC is part of the WHO, a separate component of the WHO concluded

                   7   in a 2016 review, after the IARC classification, that “glyphosate

                   8   is unlikely to pose a carcinogenic risk to humans.”                   See Heering

                   9   Decl. Ex. MM (Food & Agric. Org. of U.N. (FAO) & WHO, Joint FAO/WHO

              10       Meeting on Pesticide Residues: Summary Report § 1.2 (May 16, 2016)

              11       (emphasis added)); SUF No. 24.                At the risk of belaboring the

              12       point, regulators from Canada, the European Chemicals Agency,

              13       Australia, New Zealand, Japan, and South Korea also agree with the

              14       non-carcinogenic consensus.          See Heering Decl. Ex. NN (Pest Mgmt.

              15       Regulatory      Agency,     Health      Can.,     RVD2017-01,       Re-evaluation

              16       Decision:      Glyphosate   1   (Apr.     28,    2017)      (“Glyphosate    is   not

              17       genotoxic and is unlikely to pose a human cancer risk.”)); Heering

              18       Decl. Ex. DDD (Statement from Health Canada on Glyphosate, Health

              19       Can.   (Jan.    11,   2019));   Heering       Decl.   Ex.    OO   (Press   Release,

              20       European    Chems.    Agency    (ECHA),       ECHA/PR/17/06,      Glyphosate     Not

              21       Classified as a Carcinogen by ECHA (Mar. 15, 2017) (March 2017

              22       conclusion that “the available scientific evidence did not meet

              23       the criteria to classify glyphosate as a carcinogen, as a mutagen

              24       or as toxic for reproduction.”)); Heering Decl. Ex. PP (Austl.

              25       Pesticides & Veterinary Meds. Auth., Final Regulatory Position:

              26       Consideration of the Evidence for a Formal Reconsideration of

              27       Glyphosate 9 (Mar. 2016) (concluding “that the scientific weight-

              28       of-evidence indicates that . . . exposure to glyphosate does not

                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                37                 IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 48 of 72

                   1   pose a carcinogenic or genotoxic risk to humans”)); Heering Decl.

                   2   Ex. QQ (Wayne Temple, N.Z. Envtl. Prot. Auth., Review of the

                   3   Evidence Relating to Glyphosate and Carcinogenicity 16 (Aug. 2016)

                   4   (“[G]lyphosate is unlikely to be genotoxic or carcinogenic.”));

                   5   Heering Decl. Ex. RR (Food Safety Comm’n of Japan, Risk Assessment

                   6   Report:     Pesticides,     Glyphosate       Summary     (Sept.     2016));      Heering

                   7   Decl. Ex. CCC (Korea Rural Dev. Admin., Assessment of the Safety

                   8   of Pesticides Containing Glyphosate and Diazinon (Mar. 10, 2017));

                   9   SUF Nos. 25-30; see also Heering Decl. Ex. AA (Gabriella Andreotti

              10       et al., Glyphosate Use and Cancer Incidence in the Agricultural

              11       Health Study, 110 J. Nat’l Cancer Inst. at 7) (study sponsored by

              12       the U.S. National Institutes of Health, National Cancer Institute,

              13       and   the    National      Institute    of       Environmental      Health       Science,

              14       confirming that there is “no evidence of an association between

              15       glyphosate use and risk of any” cancer); Heering Decl. Ex. SS (EPA,

              16       Revised     Glyphosate      Issue     Paper:       Evaluation       of    Carcinogenic

              17       Potential       EPA’s   Office   of    Pesticide      Programs      138,     144)      (EPA

              18       evaluation       finding    that      glyphosate       is    “not       likely    to    be

              19       carcinogenic to humans” and that “[b]ased on all of the available

              20       data,     the     weight-of-evidence         clearly        do    not     support      the

              21       descriptors       ‘carcinogenic        to    humans’        and     ‘likely       to     be

              22       carcinogenic to humans’ at this time.”); Heering Decl. Ex. WW (EPA,

              23       Glyphosate: Proposed Interim Registration Review Decision 7-8,

              24       19-20 (explaining that “EPA’s cancer evaluation” concluding that

              25       “glyphosate is ‘not likely to be carcinogenic to humans’” is both

              26       “more robust” and “more transparent” than IARC’s evaluation));

              27       Heering Decl. Ex. XX (EPA, Glyphosate: Response to Comments on the

              28

                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   38                 IN SUPPORT OF MOTION FOR
                                                                                              SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 49 of 72

                   1   Human Health Draft Risk Assessment 2-3); Heering Decl. Ex. E (EPA

                   2   Aug. 2019 Letter); SUF Nos. 13-14, 31.

                   3           In CTIA v. City of San Francisco, the warning’s conflict with

                   4   the view of FCC was sufficient to establish that the warning was

                   5   not purely factual and uncontroversial.                      494 F. App’x at 753

                   6   (contrasting San Francisco’s warning language, which “could prove

                   7   to be interpreted by consumers as expressing San Francisco's

                   8   opinion that using cell phones is dangerous,” with the position of

                   9   the “FCC . . . [which] has established limits of radiofrequency

              10       energy exposure, within which it has concluded using cell phones

              11       is safe”).    Here, the chorus of dissent is far louder.                 A purported

              12       health     warning        cannot   be   upheld       as     “purely   factual    and

              13       uncontroversial” when nearly every regulator worldwide believes it

              14       is wrong, and the primary federal agency with jurisdiction to

              15       address the issue has expressly concluded that giving the warning

              16       would be “false and misleading.”               Heering Decl. Ex. E (EPA Aug.

              17       2019 Letter); SUF No. 37.

              18                    2.     The Alternative Warnings Proposed By The Attorney
                                           General Also Cannot Be Upheld Under Zauderer
              19
                               In an attempt to escape the fundamental inconsistency between
              20
                       the First Amendment and Proposition 65’s warning requirement as
              21
                       applied to glyphosate, the Attorney General previously proffered
              22
                       two alternative “Warning Options.”                See Mot. to Alter at 5-16,
              23
                       ECF No. 81-1.        This Court held that neither alternative warning
              24
                       would     solve     the     Attorney    General’s      constitutional       problem.
              25
                       See Order on Mot. to Alter at 4-5, ECF No. 97 (finding that, even
              26
                       if   compliant       with     Proposition      65,     the    Attorney      General’s
              27
                       additional        warning     options    would       “not    change   the     court’s
              28

                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 39                 IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 50 of 72

                   1   conclusion that the required Proposition 65 warning for glyphosate

                   2   is not purely factual and uncontroversial”).               Should the Attorney

                   3   General    attempt    to    resuscitate    this   argument    at   the   summary

                   4   judgment stage, the Court should reject it again.

                   5                    a.        “Warning Option 1” Would Not Comply With

                   6                              Zauderer

                   7         The first warning offered up by the Attorney General——Warning

                   8   Option 1——would require Plaintiffs to inform their customers as

                   9   follows:

              10             WARNING: This product can expose you to glyphosate, a
                             chemical listed as causing cancer pursuant to the
              11
                             requirements of California law. For more information go
              12             to www.P65warnings.ca.gov.

              13       Mot. to Alter at 5, ECF No. 81-1.              But this is no solution.       To
              14       the   extent    this       warning    complies      with    Proposition     65’s
              15       requirements, it conclusively falls short of Zauderer’s.
              16             As discussed, the California Supreme Court has held that a
              17       Proposition 65 warning must convey that “th[e] product contains
              18       [chemical], a chemical known to the state of California to cause
              19       reproductive harm [or cancer],’ or words to that effect.”                Dowhal,
              20       32 Cal. 4th at 918; see also supra at 17 (collecting additional
              21       sources).    It is far from certain that, in an enforcement action,
              22       Warning Option 1 would be found compliant.                 In arguing that it
              23       would, the Attorney General previously contended that Warning
              24       Option 1 would comply with Proposition 65 because it “clearly
              25       communicate[s] that [glyphosate] is known to the state to cause
              26       cancer,” as the regulations then in effect explicitly required.
              27       Cal. Code Regs. tit. 27, § 25601 (abrogated Aug. 30, 2018); see
              28       also see Mot. to Alter at 4 n.4, ECF No. 81-1.                 But if Warning
                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 40               IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 51 of 72

                   1   Option 1 conveys that message, and is thereby compliant with

                   2   Proposition 65, it would not be compliant with the First Amendment

                   3   because——as this Court previously recognized——“the message that

                   4   glyphosate is known to cause cancer is misleading at best.”                    PI

                   5   Order at 14, ECF No. 75; see also Order on Mot. to Alter at 6, ECF

                   6   No. 97 (“Stating that a chemical is listed as causing cancer

                   7   ‘pursuant the requirements of California law’ conveys essentially

                   8   the same message to consumers as stating that a chemical is known

                   9   to the state of California to cause cancer.”).

              10              Under Zauderer, a compelled disclosure stands or falls based

              11       on what it “convey[s]” to the “consumer[].” Video Software Dealers

              12       Ass’n, 556 F.3d at 967.     And regardless of whether it is literally

              13       true, the statement that glyphosate is “a chemical listed as

              14       causing cancer pursuant to the requirements of California law”

              15       conveys to consumers that glyphosate causes cancer.                     “Ordinary

              16       consumers do not interpret warnings in accordance with a complex

              17       web of statutes, regulations, and court decisions.”                 PI Order at

              18       14, ECF No. 75; see also Order on Mot. to Alter at 6, ECF No. 97

              19       (same).    And “‘the most obvious reading’ of [this] warning” is

              20       that glyphosate is “listed as causing cancer” because it causes

              21       cancer.    Order on Mot. to Alter at 6 (citation omitted).                   What

              22       else   could   a   reasonable   consumer    take     from    such   a    message?

              23       Certainly not the truth——that after a thorough review of the

              24       science, virtually all regulatory and governmental bodies do not

              25       believe    that    glyphosate   causes     cancer.          California     cannot

              26       circumvent through word games the First Amendment’s prohibition on

              27       laws that compel false, misleading, or factually controversial

              28       speech.

                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                            41                IN SUPPORT OF MOTION FOR
                                                                                      SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 52 of 72

                   1                      b.    “Warning Option 2” Would Not Comply with

                   2                            Zauderer

                   3          Warning Option 2 fares no better.                Under this “option,”

                   4   Plaintiffs would provide the following warning:

                   5          WARNING: This product can expose you to glyphosate, a
                              chemical listed as causing cancer pursuant to the
                   6          requirements of California law. The listing is based on
                              a determination by the United Nations International
                   7          Agency for Research on Cancer that glyphosate presents
                              a cancer hazard.     The U.S. Environmental Protection
                   8          Agency has tentatively concluded in a draft document
                              that glyphosate does not present a cancer hazard. For
                   9          more information go to www.P65warnings.ca.gov.
              10       Mot. to Alter at 12, ECF No. 81-1.

              11              This warning would not even arguably comply with Proposition

              12       65.    Indeed, the Attorney General did not genuinely contend that

              13       it would.       See id. at 2 (arguing only that “[i]n the event the

              14       Court were to find that even Warning Option 1 was misleading in

              15       light of the unique circumstances of this case,” Warning Option 2

              16       would become available).       Because Warning Option 2 is designed to

              17       acknowledge (albeit to a grossly inadequate extent) that there is

              18       reason to doubt IARC’s determination, it would violate the Attorney

              19       General’s    own   interpretation     of       Proposition   65.      Regulations

              20       issued by the Attorney General state that use of “additional words

              21       or    phrases   that    contradict   or    obfuscate     otherwise     acceptable

              22       warning language” will prevent a warning from being “clear and

              23       reasonable” as required by the statute.              Cal. Code Regs. tit. 11,

              24       § 3202(b).      According to those regulations, the statute bars even

              25       the “use of the adverb ‘may’ to modify whether the chemical causes

              26       cancer,” id., because that would cast doubt on the required message

              27       that the chemical in question does cause cancer.                   If introducing

              28       uncertainty of even that limited sort is impermissible, then it

                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 42                IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 53 of 72

                   1   obviously is impermissible to introduce uncertainty of a greater

                   2   sort——not just suggesting that the State’s cancer determination

                   3   “may” be wrong, but providing readers with information about one

                   4   of the (innumerable) studies that directly contradicts the State’s

                   5   determination and says that it is wrong. As this Court recognized,

                   6   “[i]t . . . appears that a warning properly characterizing the

                   7   debate as to glyphosate’s carcinogenicity would not comply with

                   8   Proposition 65,” and “[t]he Attorney General’s second alternate

                   9   warning, by discussing the EPA’s contrary finding that glyphosate

              10       does    not   cause       cancer,    appears        to     ‘contradict       or    obfuscate

              11       otherwise acceptable warning language’ in violation of” Cal. Code

              12       Regs. tit. 11 § 3202(b).             Order on Mot. to Alter at 9 n.7, ECF No.

              13       97; see also PI Order at 15 n.12, ECF No. 75 (“California’s

              14       regulations appear to make it impossible for plaintiffs to explain

              15       in the warning that the IARC’s determination is contrary to that

              16       reached by other organizations . . . .”).                           Because Plaintiffs

              17       using    Warning         Option 2     would        be     found     non-compliant          with

              18       Proposition 65, it is not a viable option.

              19              But even if the Attorney General were correct in his earlier,

              20       equivocal     suggestion         that      Warning         Option      2    complies       with

              21       Proposition 65, see Mot. to Alter at 3 & n.3, ECF No. 81-1, it

              22       would    still      be     unconstitutional.                The     limited       additional

              23       information permitted in Warning Option 2 would not remedy the

              24       misleading message conveyed by its “listed as causing cancer”

              25       language; rather, it would make express that the State’s compelled

              26       disclosure     is     controversial.           Zauderer         does       not    permit   the

              27       government     to     end-run        its   “uncontroversial”               requirement      by

              28       disclosing     the       fact   of   controversiality             within     the    mandated

                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                     43                    IN SUPPORT OF MOTION FOR
                                                                                                   SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 54 of 72

                   1   speech.     Cf. Masterpiece Cakeshop, Ltd. v. Colo. Civ. Rights

                   2   Comm’n, 138 S. Ct. 1719, 1745 (2018) (Thomas, J., concurring)

                   3   (explaining similar option was unavailing because if successful it

                   4   could be used to “justify any law compelling speech”).            Further,

                   5   even though Warning Option 2 adds some additional context to the

                   6   basic Proposition 65 warning by providing the views of one body

                   7   from each side of the debate, depicting this debate as evenly

                   8   balanced is itself misleading where “only one health organization

                   9   ha[s] found that the substance in question causes cancer and

              10       virtually all other government agencies and health organizations

              11       that have reviewed studies on the chemical ha[ve] found there was

              12       no evidence that it caused cancer.”        PI Order at 14, ECF No. 75;

              13       Order on Mot. to Alter at 9, ECF No. 97 (“The Attorney General’s

              14       second alternative warning is also deficient because it conveys

              15       the message that there is equal weight of authority for and against

              16       the proposition that glyphosate causes cancer, or that there is

              17       more evidence that it does . . . .”); see also supra at 7-11

              18       (describing the almost entirely uniform body of research finding

              19       no evidence that glyphosate causes cancer).          The amount of space

              20       “allocated to a [controversial view], whether a lot or a little,

              21       can skew debate on issues” unconstitutionally.           Amidon v. Student

              22       Ass’n of S.U.N.Y., 508 F.3d 94, 101 (2d Cir. 2007).          Here, forcing

              23       Plaintiffs to devote more than half of the warning to the outlier

              24       view    that   glyphosate   is   a   carcinogen    has    precisely    that

              25       unconstitutional skewing effect.

              26              Even as to the one mainstream view that the Attorney General

              27       deemed “relevant,” moreover, Warning Option 2 is misleading. Under

              28       Warning Option 2, Plaintiffs would be required to report that EPA

                                                                 MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                            44               IN SUPPORT OF MOTION FOR
                                                                                     SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 55 of 72

                   1   has “tentatively concluded in a draft document that glyphosate

                   2   does not present a cancer hazard.”                 Mot. to Alter at 12, ECF No.

                   3   81-1     (emphases     added).         That      dramatically         understates       the

                   4   definitiveness       of   EPA’s       conclusion.         In     fact,    “[t]he    human

                   5   carcinogenic potential of glyphosate has been evaluated by the

                   6   agency    several     times,”        Heering     Decl.     Ex.    SS     (EPA,    Revised

                   7   Glyphosate Issue Paper: Evaluation of Carcinogenic Potential EPA’s

                   8   Office of Pesticide Programs 143 (emphasis added)), and the agency

                   9   has time and time again found it non-carcinogenic.                            See, e.g.,

              10       Heering Decl. Ex. N (EPA, R.E.D. Facts: Glyphosate at 2); Heering

              11       Decl.     Ex.    Y   (EPA,      Glyphosate       Issue      Paper:       Evaluation      of

              12       Carcinogenic Potential 139); SUF Nos. 11, 13, 36.                       EPA   reaffirmed

              13       those prior findings in a revised version of that Issue Paper,

              14       concluding the evidence “strong[ly] support[ed]” that glyphosate

              15       is “not likely to be carcinogenic to humans.”                            Heering Decl.

              16       Ex. SS,    (EPA,     Revised        Glyphosate     Issue    Paper:       Evaluation      of

              17       Carcinogenic Potential EPA’s Office of Pesticide Programs 144);

              18       SUF No. 13.          To be sure, this finding was part of a broader

              19       “[r]egistration [r]eview” for glyphosate that remains ongoing——a

              20       regulatory process that considers various evaluations additional

              21       to   carcinogenicity,          see    Heering     Decl.    Ex. SS,       (EPA,    Revised

              22       Glyphosate Issue Paper: Evaluation of Carcinogenic Potential EPA’s

              23       Office     of    Pesticide       Programs        12)——but       the     carcinogenicity

              24       conclusion itself was in no way “tentative.”                          Indeed, in April

              25       2019, as part of that registration review, EPA issued its most

              26       recent    evaluation      in    a    Proposed     Interim        Registration      Review

              27       Decision,       reaffirming     that    “glyphosate        is    ‘not    likely    to    be

              28       carcinogenic to humans.’”             Heering Decl. Ex. WW (EPA, Glyphosate:

                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   45                 IN SUPPORT OF MOTION FOR
                                                                                              SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 56 of 72

                   1   Proposed Interim Registration Review Decision 7-8, 19-20); see

                   2   also Heering Decl. Ex. XX (EPA, Glyphosate: Response to Comments

                   3   on the Human Health Draft Risk Assessment 2-3); SUF No. 14.                    And

                   4   EPA’s August 2019 letter to registrants reiterated that it had

                   5   “determin[ed] that glyphosate is ‘not likely to be carcinogenic to

                   6   humans,’” such that a warning that glyphosate causes cancer would

                   7   be “false and misleading.”           Heering Decl. Ex. E (EPA Aug. 2019

                   8   Letter); SUF No. 37.          That conclusion was unequivocal and in no

                   9   way “tentative.”

              10                                             *****

              11               Because any glyphosate warning that complied with Proposition

              12       65 would be inaccurate, misleading, and controversial——and thus

              13       not     be      “purely    factual   and        uncontroversial”——the     warning

              14       requirement cannot be upheld under Zauderer.               NIFLA, 138 S. Ct. at

              15       2372.

              16               B.      The Warning Mandate Fails Intermediate Scrutiny

              17               The glyphosate warning does not come close to surviving

              18       intermediate scrutiny, either.         Indeed, to Plaintiffs’ knowledge,

              19       no court anywhere has ever found a compelled warning that is

              20       inaccurate and misleading to be permissible under any standard of

              21       First Amendment review.

              22               Under    Central   Hudson,   intermediate       scrutiny    requires   the

              23       government to establish a “substantial” government interest that

              24       its regulation “directly” advances through burdens on speech no

              25       more “extensive than . . . necessary to serve that interest.”

              26       44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 528 (1996); see

              27       also Cal-Almond, Inc. v. U.S. Dep’t of Agric., 14 F.3d 429, 437

              28       (9th Cir. 1993).          To “directly advance the state interest” under

                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                  46                IN SUPPORT OF MOTION FOR
                                                                                            SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 57 of 72

                   1   Central    Hudson,   the     government     must    demonstrate     that     “its

                   2   restriction will in fact alleviate [the asserted harms] to a

                   3   material degree.”     Edenfield v. Fane, 507 U.S. 761, 770-71 (1993);

                   4   Rubin v. Coors Brewing Co., 514 U.S. 476, 487 (1995) (same).                  The

                   5   government’s “burden under this test is ‘heavy,’” and it “cannot

                   6   satisfy it ‘by mere speculation or conjecture.’”                Italian Colors,

                   7   878 F.3d at 1176 (citations omitted); see also NIFLA, 138 S. Ct.

                   8   at 2377 (reaffirming that the government has the burden of proving

                   9   that the compelled speech mandate “remed[ies] a harm that is

              10       ‘potentially real not purely hypothetical,’” and “extend[s] ‘no

              11       broader than reasonably necessary’”) (citation omitted).

              12            California can neither establish that its warning directly

              13       and materially advances a substantial interest, nor that the

              14       warning requirement is narrowly tailored.

              15                   1.    The Attorney General Cannot Prove That The Warning
                                         Directly And Materially Advances The State’s
              16                         Legitimate Interests

              17            The    glyphosate       warning   requirement      fails     intermediate

              18       scrutiny at the outset because, as discussed above, any message

              19       about glyphosate that complied with Proposition 65’s requirements

              20       would necessarily be misleading and controversial.                See supra at

              21       34-45.     And as a matter of law, California has no legitimate

              22       interest   in    requiring    Plaintiffs    to     repeat   a   misleading    and

              23       controversial message.        See, e.g., Video Software Dealers Ass’n,

              24       556 F.3d at 953 (holding that a law that “compels the carrying of

              25       the State’s controversial opinion” is “unconstitutional[]” under

              26       any standard of review); id. at 967 (“[T]he State has no legitimate

              27       reason to force retailers to affix false information on their

              28       products.”); Am. Beverage Ass’n, 916 F.3d at 756 (“The Zauderer

                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                              47               IN SUPPORT OF MOTION FOR
                                                                                       SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 58 of 72

                   1   test, as applied in NIFLA, contains three inquiries: whether the

                   2   notice is (1) purely factual, (2) noncontroversial, and (3) not

                   3   unjustified     or    unduly      burdensome.         A   compelled         disclosure

                   4   accompanying a related product or service must meet all three

                   5   criteria to be constitutional.” (emphasis added)); id. at 764

                   6   (Christen,     J.,    &    Thomas,    C.J.,    concurring       in    part)    (“[A]ny

                   7   government-compelled speech must be, at the very least, factually

                   8   accurate.”);    see       also   PI   Order    at   17,   ECF   No.    75    (“[W]here

                   9   California seeks to compel businesses to provide cancer warnings,

              10       the warnings must be factually accurate and not misleading.”

              11       (emphasis added)).          The Court need go no further to resolve the

              12       merits of this case.

              13            But the glyphosate message fails intermediate scrutiny for

              14       other reasons as well. California’s asserted interest in mandating

              15       disclosures under Proposition 65 is in “informing [its residents]

              16       about exposures to chemicals that cause cancer.”                     Cal. Chamber of

              17       Com. v. Brown, 196 Cal. App. 4th 233, 258 (2011) (quoting preamble

              18       to Proposition 65 ballot initiative).                 Here, though, California

              19       has not conducted a causation analysis showing that the warning

              20       would inform consumers about a chemical that actually causes cancer

              21       in humans.12    See Italian Colors, 878 F.3d at 1177 (“[T]he Attorney

              22       General must do more than merely identify a state interest served

              23
                       12OEHHA has acknowledged that it was precluded from conducting a
              24       scientific analysis of whether glyphosate causes cancer in listing
                       glyphosate because the statute required that it list glyphosate
              25       under   Proposition   65   automatically   once  IARC   made   its
                       determination. See Heering Decl. Ex. JJ (OEHHA, Notice of Intent
              26       to List: Tetrachlorvinphos, Parathion, Malathion, Glyphosate); SUF
                       No. 50. And the Attorney General cannot evade his burden to prove
              27       material advancement in this case by complaining that the State
                       was required by its own laws to accept IARC’s conclusions as
              28       definitive and ignore the larger body of scientific evidence about
                       glyphosate.
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 48                IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 59 of 72

                   1   by the statute . . . [he] ‘must demonstrate that . . . [the speech]

                   2   restriction will in fact alleviate [the harms] to a material

                   3   degree.’” (second alteration in original) (citation omitted)); id.

                   4   at 1176 (the government cannot satisfy its “heavy burden” by “mere

                   5   speculation or conjecture” (citation omitted)); Cal-Almond, 14

                   6   F.3d at 438 (no direct advancement where government admits it has

                   7   not conducted its own analysis).              Indeed, the evidence instead

                   8   shows that the message would not inform consumers about a genuine

                   9   cancer risk, given that the State’s own regulators have found that

              10       glyphosate is “unlikely to pose a cancer hazard to humans,” EPA

              11       has concluded that the statement is “false and misleading,” the

              12       worldwide consensus is that glyphosate does not cause cancer, and

              13       even IARC only goes so far as saying it “probably” does.

              14             The    Attorney    General’s      equivocal        suggestions      that   a

              15       Proposition 65 warning could be diluted to the point that it need

              16       not actually communicate that glyphosate causes cancer, see supra

              17       at 40-46, only exacerbate this problem.              Such a non-cancer warning

              18       could not possibly serve Proposition 65’s intended purpose of

              19       “informing [Californians] about exposures to chemicals that cause

              20       cancer.”    Cal. Chamber of Com., 196 Cal. App. 4th at 258 (emphasis

              21       added); see also Order on Mot. to Alter at 8-9, ECF No. 97. Indeed,

              22       requiring Plaintiffs to provide such a warning would actively

              23       undermine the State’s stated interest.              Mandating warnings without

              24       an   adequate    basis   contributes     to        overwarning,   which    causes

              25       consumers to tune warnings out entirely, even when (unlike here)

              26       they are well-founded and important.               See, e.g., Nicolle-Wagner v.

              27       Deukmejian,     230 Cal.    App.   3d        652     (1991)   (upholding    OEHHA

              28       regulation      exempting   “naturally         occurring”      chemicals     from

                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               49                 IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 60 of 72

                   1   Proposition 65 because it reduces “unnecessary warnings, which

                   2   could distract the public from other important warnings on consumer

                   3   products” (quoting OEHHA)); Johnson v. Am. Standard, Inc., 43 Cal.

                   4   4th 56, 70 (2008) (overwarning “invite[s] mass consumer disregard

                   5   and ultimate contempt for the warning process”); Dowhal, 32 Cal.

                   6   4th at 932 (“problems of overwarning are exacerbated” where, as

                   7   here, “warnings must be given even as to very remote risks”);

                   8   Thompson v. Cty. of Alameda, 27 Cal. 3d 741, 754-55 (1980) (noting

                   9   that “by reason of their sheer volume,” insignificant warnings

              10       “would add little to the effective protection of the public”); see

              11       also Gaeta v. Perrigo Pharm. Co., 562 F. Supp. 2d 1091, 1097 (N.D.

              12       Cal. 2008) (noting that overwarning can “have a negative effect

              13       on . . . public health”); Mason v. SmithKline Beecham Corp., 596

              14       F.3d 387, 392 (7th Cir. 2010) (concluding that overwarning “can

              15       deter potentially beneficial uses of [the substance] by making it

              16       seem riskier than warranted and can dilute the effectiveness of

              17       valid warnings”); see also Br. for 11 States as Amici Curiae in

              18       Supp. of Pls.’ Mot. for Prelim. Inj. at 9, ECF No. 34-1 (explaining

              19       how   Proposition   65   warning     requirement    would   “decrease[]   the

              20       efficacy of disclosures already required by” many other states).

              21                  2.    The Attorney General Cannot Prove That The Warning
                                        Requirement Is Narrowly Tailored
              22
                             Finally,   the     compelled     glyphosate    warning    also    fails
              23
                       intermediate scrutiny for the independent reason that it is not
              24
                       narrowly tailored.       Indeed, there is no evidence that California
              25
                       has explored any less restrictive alternatives to communicate
              26
                       concerns about glyphosate.      See Valle Del Sol Inc. v. Whiting, 709
              27
                       F.3d 808, 826 (9th Cir. 2013) (holding that a speech restriction
              28

                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                              50               IN SUPPORT OF MOTION FOR
                                                                                       SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 61 of 72

                   1   is   overinclusive     where       it     “restricted       more     speech   than

                   2   necessary”).     And such alternatives are obvious.                In particular,

                   3   as   NIFLA   explained,     the    most     straightforward        alternative   to

                   4   “coopt[ing] [a private speaker] to deliver its message for it” is

                   5   for the State to convey its message on its own media and on its

                   6   own dime.    138 S. Ct. at 2376 (“California could inform low-income

                   7   women about its services ‘without burdening a speaker with unwanted

                   8   speech[,]’ [m]ost obviously [through its own] public-information

                   9   campaign.”); see also Linkmark Assocs., Inc. v. Willingboro, 431

              10       U.S. 86, 97 (1977) (government could have used alternative of

              11       speaking itself to give “widespread publicity” to issue); Sorrell

              12       v. IMS Health, Inc., 564 U.S. 552, 578 (2011) (“The State can

              13       express [its] view through its own speech.”); Evergreen Ass’n v.

              14       N.Y.C., 740 F.3d 233, 250-51 (2d Cir. 2014) (city could have

              15       communicated      message         through      its    own      advertisements).

              16       California’s complete failure to explore such alternatives, or to

              17       show why they are inadequate, means that it cannot meet its burden

              18       under Central Hudson.

              19             C.     The First Amendment and Due Process Clause Do Not Permit
                                    The State To Continually Invent New Warnings To Save The
              20                    Warning Mandate From Invalidity

              21             The foregoing has shown that, as applied to glyphosate, the

              22       First Amendment protects Plaintiffs from any obligation to make

              23       the warning California courts have held Proposition 65 requires,

              24       and that none of the alternative warnings the Attorney General has

              25       to date suggested might satisfy Proposition 65 would comply with

              26       the First Amendment. But if past is prologue, the Attorney General

              27       may respond by now proposing Warning Option 3 (and maybe 4 and 5).

              28       After all, it was only after Plaintiffs demonstrated the inadequacy

                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 51               IN SUPPORT OF MOTION FOR
                                                                                          SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 62 of 72

                   1   of Proposition 65’s classic warning that the Attorney General

                   2   proposed Warning Options 1 and 2 in the first place, arguing that

                   3   “[t]he statute says nothing about what constitutes a clear and

                   4   reasonable warning” and that he was therefore free to make up new

                   5   options.   Mot. to Alter at 4, ECF No. 81-1.        Then, once Plaintiffs

                   6   demonstrated that his new proposals were inadequate, too, the

                   7   Attorney General insisted that “[i]f the Court disagrees as to the

                   8   content of any particular warning, the warnings can be modified as

                   9   appropriate.”   Defs.’ Reply in Supp. of Mot. to Alter at 11 n.17,

              10       ECF No. 95.

              11            This Court should not condone this sort of First Amendment

              12       gamesmanship.   As the Supreme Court explained in Zauderer itself,

              13       imposing serious penalties based on a disclosure law that fails to

              14       “specify precisely what disclosures [are] required” “would raise

              15       significant due process concerns.”          471 U.S. at 653 n.15.         To

              16       comply with Due Process and the First Amendment, a State must

              17       “articulate its disclosure rules” to give a “sure guide” to those

              18       tasked with following them.     Id.; see also Baggett v. Bullitt, 377

              19       U.S. 360, 372 (1964) (finding compelled loyalty oaths void for

              20       vagueness under the First Amendment); Bullfrog Films, Inc. v. Wick,

              21       847 F.2d 502, 512 (9th Cir. 1988) (government cannot “delegate[]

              22       basic policy matters . . . for resolution on an ad hoc and

              23       subjective basis” in litigation (citation omitted)).              The State

              24       must supply these warnings; it cannot shift the burden to devise

              25       a lawful warning onto Plaintiffs.        See Illinois ex rel. Madigan v.

              26       Telemarketing Assocs., Inc., 538 U.S. 600, 620 n.9 (2003) (“The

              27       Court has long cautioned that, to avoid chilling protected speech,

              28       the government must bear the burden of proving that the speech it

                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           52                 IN SUPPORT OF MOTION FOR
                                                                                      SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 63 of 72

                   1   seeks to prohibit is unprotected.”); Riley v. Nat’l Fed’n of Blind

                   2   of N.C., Inc., 487 U.S. 781, 794 (1988) (holding that limitations

                   3   on charitable solicitations that “require[d] the speaker to prove

                   4   ‘reasonableness’” of their fees as a defense to liability were “in

                   5   direct   contravention   of   the    First    Amendment[]”).          Here,   the

                   6   Attorney General has had every incentive, through multiple rounds

                   7   of briefing and multiple hearings before this Court, to “articulate

                   8   [Proposition 65’s] disclosure rules” in the manner that was most

                   9   likely to comply with the First Amendment, Zauderer, 471 U.S. at

              10       653 n.5.     And for the reasons already discussed, the options he

              11       has proposed fail. Any new hypothetical warning that is so obscure

              12       and non-obvious that no one has even thought of it yet would be

              13       extremely unlikely to satisfy Proposition 65.13             But even if there

              14       were a chance that a California court might accept some new warning

              15       that   the   Attorney   General     now    devises,   the    course    of     this

              16       litigation has demonstrated at the very least that the statute and

              17       binding regulations do not provide “fair notice” that such warning

              18       options are available.     FCC v. Fox Television Stations, Inc., 567

              19       U.S. 239, 253 (2012).     A statute that so thoroughly disguised the

              20       means of compliance would violate Due Process, especially where——

              21
                       13The Attorney General’s own regulations prohibit use of diluting
              22       and qualifying language. Cal. Code Regs. tit. 11, § 3202(b); see
                       also Tri-Union, 2006 WL 1544384, at *61 (concluding language that
              23       “dilutes the actual warning” is non-compliant, citing Attorney
                       General’s regulation). It therefore should be no surprise that
              24       every one of the hundreds of approved Proposition 65 warning
                       settlements since September 2016 mandated inclusion of the
              25       specific phrase “known to the State of California to cause cancer”
                       or required the warning to otherwise “clearly communicate that the
              26       chemical in question is known to the state to cause cancer.”
                       Norris Decl. ¶¶ 3-7; SUF No. 45.      And California courts have
              27       declined to dismiss enforcement actions even where the warnings
                       provided deviated only slightly from approved safe harbor
              28       warnings. Norris Decl. ¶¶ 13-20; SUF No. 46.

                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                             53                 IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 64 of 72

                   1   as    here——it    “touch[es]    upon     ‘sensitive      areas   of   basic   First

                   2   Amendment freedoms.’”          Id. at 254 (citation omitted); see also

                   3   First Am. Compl. ¶ 125, ECF No. 23 (“FAC”) (asserting, as an

                   4   additional       basis   for   relief,      that     “California’s     listing   of

                   5   glyphosate and the attendant warning requirement are therefore

                   6   invalid under the Fourteenth Amendment’s Due Process Clause”).14

                   7   II.    A PERMANENT INJUNCTION SHOULD ISSUE
                   8
                              For the reasons set forth above, enforcement of Proposition
                   9
                       65’s    warning     requirement        as    to     glyphosate    would    violate
              10
                       14In their First Amended Complaint, Plaintiffs also explained that
              11       OEHHA’s listing of glyphosate and the related warning violated the
                       Due Process Clause for the additional reason that the State has no
              12       rational basis to assert that it “know[s]” glyphosate causes
                       cancer. See FAC ¶¶ 118-24, ECF No. 23. Plaintiffs subsequently
              13       agreed to dismiss their claims against the Director of OEHHA,
                       Lauren Zeise, eliminating from the case the separate question of
              14       whether the listing is constitutional.      See Stip. & Order for
                       Dismissal of Def. Dr. Lauren Zeise, ECF No. 93. In light of that
              15       development, there is no longer any need for this Court to
                       independently evaluate whether the classic Proposition 65 warning
              16       requirement violates the Due Process Clause.       Indeed, where a
                       “plaintiff’s claim can be analyzed under an explicit textual source
              17       of rights in the Constitution” like the First Amendment——as the
                       Attorney General has conceded is true with respect to the warning
              18       requirement——“a court should not resort to the more subjective
                       standard of substantive due process.” Hufford v. McEnaney, 249
              19       F.3d 1142, 1151 (9th Cir. 2001); see also Corales v. Bennett, 567
                       F.3d 554, 569 n.11 (9th Cir. 2009). Accordingly, the Due Process
              20       Clause remains relevant in this case only insofar as it prevents
                       the Attorney General from continuing to make the warning
              21       requirement——a warning requirement that the State bears the burden
                       of showing is constitutional, see NIFLA, 138 S. Ct. at 2377——a
              22       moving target. See supra at 52-54.
              23       Plaintiffs also explained in their First Amended Complaint that
                       the Proposition 65 warning would be preempted as to food products
              24       under the FDCA. But this Court need not address that argument now
                       because Plaintiffs Western Plant Health Association and Monsanto
              25       Company do not produce food and did not join this claim, see FAC
                       ¶ 12 n.2, ECF No. 23, and because Plaintiffs’ First Amendment claim
              26       can resolve the Proposition 65 warning’s constitutionality in all
                       of its iterations and as regards all Plaintiffs. PDK Labs., Inc.
              27       v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J., concurring
                       in part) (“[I]f it is not necessary to decide more, it is necessary
              28       not to decide more.”). Plaintiffs reserve the right, however, to
                       press this claim at a later stage of this litigation, if warranted.
                                                                         MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                   54                IN SUPPORT OF MOTION FOR
                                                                                             SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 65 of 72

                   1   Plaintiffs’     First      Amendment      rights     and    conflict    with     federal

                   2   statutory law. In light of that showing, Plaintiffs easily satisfy

                   3   the remaining elements for permanent equitable relief——namely,

                   4   that   (i)    Plaintiffs       have    suffered      or    will   likely      suffer   an

                   5   “irreparable         injury”     absent      an    injunction,        (ii)     “remedies

                   6   available at law, such as monetary damages, are inadequate to

                   7   compensate      for    that     injury,”     (iii)    “a     remedy    in     equity   is

                   8   warranted” in light of the “balance of hardships between the

                   9   plaintiff and defendant,” and (iv) “the public interest would not

              10       be disserved by a permanent injunction.”                   Monsanto Co. v. Geertson

              11       Seed Farms, 561 U.S. 139, 156-57 (2010). Indeed, the Court already

              12       concluded that Plaintiffs satisfied the analogous requirements for

              13       issuance of a preliminary injunction.                 PI Order at 17-20, ECF No.

              14       75.

              15              Plaintiffs’ demonstration that enforcement of the warning

              16       requirement would violate their First Amendment rights satisfies

              17       the “irreparable injury” requirement.                     Id. at 17-18.       Absent an

              18       injunction, Plaintiffs will be unlawfully coerced by the threat of

              19       litigation and penalties to abandon their right not to disseminate

              20       a   factually       controversial      and   literally       false    and     misleading

              21       warning      with    which     they    vehemently     disagree.         “It     is   well

              22       established         that   the    deprivation        of     constitutional        rights

              23       ‘unquestionably constitutes irreparable injury.’”                        Hernandez v.

              24       Sessions, 872 F.3d 976, 994 (9th Cir. 2017) (quoting Melendres v.

              25       Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)); see also Valle Del

              26       Sol, 709 F.3d at 828 (“[T]he loss of First Amendment freedoms, for

              27       even    minimal       periods     of      time,     unquestionably           constitutes

              28       irreparable injury.” (quoting Elrod v. Burns, 427 U.S. 347, 373

                                                                          MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                    55                IN SUPPORT OF MOTION FOR
                                                                                              SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 66 of 72

                   1   (1976)); Thalheimer v. City of San Diego, 645 F.3d 1109, 1128 (9th

                   2   Cir. 2011); Int’l Dairy Foods Ass’n v. Amestoy, 92 F.3d 67, 72 (2d

                   3   Cir. 1996) (finding irreparable harm because “compelled speech

                   4   ‘contravene[s]      core        First    Amendment      values’”     (alteration     in

                   5   original) (citation omitted)).

                   6        Plaintiffs      would        also     suffer      irreparable     reputational,

                   7   business, and monetary injuries from enforcement of the warning

                   8   requirement.        In    addition       to   the     constitutional      injury,   the

                   9   compelled warning requirement would cause several additional types

              10       of injury that constitute irreparable harms:15

              11               •   The    compelled        glyphosate        warning   would     damage    the

              12                   reputation and goodwill associated with Plaintiffs (and

              13                   their        members)       and    their    products     by    misleading

              14                   consumers and branding their products as cancer-causing

              15                   killers.        Heering Decl. ¶¶ 41, 49, 68-69; Inman Decl.,

              16                   U.S. Durum Growers Ass’n ¶¶ 16-17; Doggett Decl., Nat’l

              17                   Corn    Growers        Ass’n      ¶ 17;    Kessel   Decl.,    N.D.   Grain

              18                   Growers Ass’n ¶ 17; Zander Decl., S.D. Agri-Business

              19                   ¶ 12; Pinel Decl., W. Plant Health Ass’n ¶ 25; Jackson

              20                   Decl., Iowa Soybean ¶ 26; Martinson Decl., U.S. Durum

              21                   Growers Ass’n ¶¶ 25-26; McCarty Decl., Associated Indus.

              22                   of Mo. ¶¶ 15-16; SUF No. 65; see Life Alert Emergency

              23                   Resp., Inc. v. LifeWatch, Inc., 601 F. App’x 469, 474

              24                   (9th         Cir.     2015)       (threat      to    “reputation        and

              25                   goodwill . . . constitutes irreparable harm”); see also

              26
                       15
              27         Plaintiffs’ success on their First Amendment claim is sufficient
                       standing alone to establish that irreparable harm would flow absent
              28       an injunction.    See PI Order at 18.      Plaintiffs provide the
                       additional irreparable harms for completeness.
                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                     56                IN SUPPORT OF MOTION FOR
                                                                                               SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 67 of 72

                   1               Rent-A-Center, Inc. v. Canyon Television & Appliance

                   2               Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991) (same);

                   3               Gerling Glob. Reinsurance Corp. of Am. v. Quackenbush,

                   4               No. Civ. S-00-0506WBSJFM et al., 2000 WL 777978, at *13

                   5               (E.D. Cal. June 9, 2000) (Shubb, J.) (irreparable harm

                   6               where      defendant’s      actions      “suggest”        plaintiff’s

                   7               services are unsavory), aff’d sub nom. Gerling Glob.

                   8               Reinsurance Corp. of Am. v. Low, 240 F.3d 739 (9th Cir.

                   9               2001).

              10               •   This reputational disparagement would put Plaintiffs at

              11                   a significant competitive disadvantage.                  Hurst Decl.,

              12                   Mo.   Farm    Bureau    ¶¶ 25-28;     Inman     Decl.,    U.S.    Durum

              13                   Growers Ass’n ¶¶ 30-33; Wogsland Decl., N.D. Grain

              14                   Growers Ass’n ¶¶ 25-28; Stoner Decl., Nat’l Ass’n of

              15                   Wheat Growers ¶¶ 30-33; Zander Decl., S.D. Agri-Business

              16                   ¶¶ 19-22; Jackson Decl., Iowa Soybean Ass’n ¶¶ 28-31;

              17                   McCarty Decl., Associated Indus. of Mo. ¶¶ 21-24; SUF

              18                   No. 66; see also, e.g., Int’l Franchise Ass’n v. City

              19                   of Seattle, 803 F.3d 389, 411 (9th Cir. 2015) (“A rule

              20                   putting      plaintiffs     at    a   competitive        disadvantage

              21                   constitutes irreparable harm.”).

              22               •   The   threat    of   the    warning    requirement       caused    some

              23                   Plaintiffs to lose customers prior to this Court’s entry

              24                   of    a   preliminary      injunction,    and     Plaintiffs      would

              25                   certainly     lose   additional       customers    if    the   warning

              26                   requirement were allowed to go into effect.                       Pinel

              27                   Decl., W. Plant Health Ass’n ¶ 21; Heering Decl. ¶¶ 59-

              28                   60; SUF No. 67; San Miguel Pure Foods Co. v. Ramar Int’l

                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                57               IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 68 of 72

                   1               Corp., 625 F App’x 322, 327 (9th Cir. 2015) (“loss of

                   2               prospective      customers       sufficient      evidence      of

                   3               irreparable injury”); Design Furnishings, Inc. v. Zen

                   4               Path LLC, No. CIV. 2:10-02765 WBS GGH, 2010 WL 4321568,

                   5               at *4 (E.D. Cal. Oct. 21, 2010) (Shubb, J.) (irreparable

                   6               harm where defendant’s actions “cause plaintiff to lose

                   7               prospective customers”).

                   8           •   Major glyphosate retailers have previously indicated

                   9               that   without   an      injunction,   they   will    not   carry

              10                   glyphosate-based products unless the products’ labels

              11                   are updated to carry a warning with which Plaintiffs

              12                   vehemently disagree. Pinel Decl., W. Plant Health Ass’n

              13                   ¶ 22; Heering Decl. ¶ 45; SUF No. 68.               This is true

              14                   without regard for the NSRL.           Pinel Decl., W. Plant

              15                   Health Ass’n ¶ 31; Heering Decl. ¶¶ 46-48; SUF No. 69.

              16                   Accordingly, major retailers would remove Plaintiffs’

              17                   unlabeled glyphosate-based products from store shelves

              18                   and inventory if the warning requirement is allowed to

              19                   go into effect.       Heering Decl. ¶ 45; SUF No. 70; see

              20                   De Simone v. VSL Pharm., Inc., 133 F. Supp. 3d 776, 799

              21                   (D. Md. 2015) (“irreparable harm” from pulling products

              22                   “off the shelves”).        Likewise, the warning requirement

              23                   would impose operational burdens on major retailers,

              24                   further impairing Plaintiffs’ reputations and goodwill.

              25                   See, e.g., Heering Decl. ¶ 49; SUF No. 71.           The warning

              26                   requirement threatens, if it is allowed to go into

              27                   effect,   to     force     changes     throughout    the    food,

              28                   agricultural, and herbicide industries by imposing (at

                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                              58               IN SUPPORT OF MOTION FOR
                                                                                       SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 69 of 72

                   1               a minimum) extensive and wholly unnecessary testing

                   2               requirements,    and   disruption      to   and   segregation    of

                   3               supply chains.      See, e.g., Hurst Decl., Mo. Farm Bureau

                   4               ¶¶ 25-28; Inman Decl., U.S. Durum Growers Ass’n ¶¶ 30-

                   5               33; Doggett Decl., Nat’l Corn Growers Ass’n ¶¶ 12-13;

                   6               Wogsland   Decl.,    N.D.    Grain    Growers     Ass’n   ¶¶ 15-21;

                   7               Stoner Decl., Nat’l Ass’n of Wheat Growers ¶¶ 30-33;

                   8               Kessel Decl., N.D. Grain Growers Ass’n ¶¶ 19-23; Jackson

                   9               Decl., Iowa Soybean Ass’n ¶¶ 20-25; Martinson Decl.,

              10                   U.S.   Durum   Growers      Ass’n    ¶¶ 20-24;    McCarty    Decl.,

              11                   Associated Indus. of Mo. ¶¶ 17-19; Heering Decl. ¶¶ 37,

              12                   49-50; SUF No. 72. It also threatens to cause burdensome

              13                   operational changes in the retail setting, which will

              14                   further impair the goodwill of Plaintiffs and their

              15                   relationships with suppliers and retailers.                 Heering

              16                   Decl. ¶ 49; SUF No. 73.

              17               •   If Plaintiffs who farm using glyphosate are forced to

              18                   cease using glyphosate by suppliers, this will result

              19                   in significant disruption to their longstanding business

              20                   practices.     See, e.g., Hurst Decl., Mo. Farm Bureau

              21                   ¶¶ 5-7, 17-22; Wogsland Decl., N.D. Grain Growers Ass’n

              22                   ¶¶ 19-22; Stoner Decl., Nat’l Ass’n of Wheat Growers

              23                   ¶¶ 7-9, 24-27; Kessel Decl., N.D. Grain Growers Ass’n

              24                   ¶¶ 3, 11-14; Jackson Decl., Iowa Soybean Ass’n ¶¶ 6-12,

              25                   22-25; SUF No. 74; see Am. Trucking Ass’ns, Inc. v. City

              26                   of L.A., 559 F.3d 1046, 1058 (9th Cir. 2009) (forcing a

              27                   “change [in] the whole nature of [plaintiff’s] business”

              28                   constitutes irreparable harm).

                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                               59               IN SUPPORT OF MOTION FOR
                                                                                        SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 70 of 72

                   1        Moreover, to the extent any of these injuries could be deemed

                   2   financial in nature, they are not reparable as a matter of law

                   3   because California’s sovereign immunity precludes them from being

                   4   remedied by money damages.           See Idaho v. Couer d’Alene Tribe, 794

                   5   F.3d 1039, 1046 (9th Cir. 2015) (finding irreparable harm due to

                   6   economic loss where sovereign immunity prevents recovery of money

                   7   damages); Pac. Merch. Shipping Ass’n v. Cackette, No. CIV. S-06-

                   8   2791 WBS KJM, 2007 WL 2914961, at *3 (E.D. Cal. Oct. 5, 2007)

                   9   (Shubb, J.) (“irreparable harm” from “complying with regulations”

              10       where “Eleventh Amendment” prohibits recovery); N.E. Med. Servs.,

              11       Inc. v. Cal. Dep’t of Health Care Servs., 712 F.3d 461, 466 (9th

              12       Cir. 2013) (California has immunity from “monetary damages.”).

              13            As    a    matter   of   law,   Plaintiffs’   constitutional     injuries

              14       cannot adequately be compensated by legal remedies.             See Nelson v.

              15       NASA, 530 F.3d 865, 882 (9th Cir. 2008), rev’d on other grounds,

              16       562 U.S. 134 (2011) (“Unlike monetary injuries, constitutional

              17       violations cannot be adequately remedied through damages.”); see

              18       also Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th Cir.

              19       2009).    And as a matter of fact, the harms that they would suffer

              20       to their reputations and businesses from enforcement of the warning

              21       requirement are literally non-compensable, because California’s

              22       sovereign immunity precludes them from being remedied by money

              23       damages.       See supra at 59-60.

              24            An injunction is necessary, moreover, to prevent all of these

              25       irreparable injuries from occurring.           Even if the Attorney General

              26       could be relied upon to comply with the Court’s judgment absent an

              27       injunction, Plaintiffs have no comfort that those in privity with

              28       him——i.e., bounty hunters——would similarly comply.

                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                60               IN SUPPORT OF MOTION FOR
                                                                                         SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 71 of 72

                   1        The final two factors——the balance of equities and public

                   2   interest——“merge when the Government is the opposing party.”                     Nken

                   3   v. Holder, 556 U.S. 418, 435 (2009).             These factors also strongly

                   4   support   permanent     relief.      It    is    well   established       that   the

                   5   government “cannot suffer harm from an injunction that merely ends

                   6   an unlawful practice.”         Rodriguez v. Robbins, 715 F.3d 1127, 1145

                   7   (9th Cir. 2013).       Likewise, the “public interest” tips sharply in

                   8   favor of enjoining the constitutional violation, “because all

                   9   citizens have a stake in upholding the Constitution.” Id. at 1146;

              10       see also Doe v. Harris, 772 F.3d 563, 583 (9th Cir. 2014) (courts

              11       have “consistently recognized the significant public interest in

              12       upholding First Amendment principles.”); see also PI Order at 18-

              13       19, ECF No. 75.        And neither the public nor the government “has

              14       [any] legitimate interest in enforcing an unconstitutional” law.

              15       KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1272 (11th

              16       Cir. 2006).

              17                                         CONCLUSION

              18            For the foregoing reasons, this Court should enter summary

              19       judgment for Plaintiffs on Claim I (First Amendment) of their First

              20       Amended Complaint and enjoin the Attorney General and those in

              21       privity   with   him    from    enforcing       the   Proposition    65    warning

              22       requirement as to glyphosate.

              23

              24

              25

              26

              27

              28

                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                                 61                IN SUPPORT OF MOTION FOR
                                                                                           SUMMARY JUDGMENT
                   Case 2:17-cv-02401-WBS-EFB Document 117-1 Filed 09/25/19 Page 72 of 72

                   1   Dated:   September 25, 2019              Respectfully submitted,

                   2                                            /s/   Philip J. Perry
                   3
                       Catherine L. Hanaway (admitted           Philip J. Perry (CA Bar No.
                   4   pro hac vice)                            148696)
                       Matthew T. Schelp (admitted pro          Richard P. Bress (admitted pro
                   5   hac vice)                                hac vice)
                       Matthew P. Diehr (admitted pro           Andrew D. Prins (admitted pro
                   6   hac vice)                                hac vice)
                       Christopher C. Miles (CA Bar             Ryan S. Baasch (admitted pro
                   7   No. 268774)                              hac vice)
                       Natalie R. Holden (admitted pro          Nicholas L. Schlossman
                   8   hac vice)                                (admitted pro hac vice)
                       HUSCH BLACKWELL                          LATHAM & WATKINS LLP
                   9   The Plaza in Clayton                     555 Eleventh Street NW
                       190 Carondelet Plaza Suite 600           Suite 1000
              10       St Louis, Missouri 63105                 Washington, DC 20004
                       Tel. (314) 480-1903                      Tel: (202) 637-2200
              11       catherine.hanaway@huschblackwel          philip.perry@lw.com
                       l.com
              12                                                Attorneys for Plaintiffs
                       Attorneys for Plaintiffs                 Monsanto Company and CropLife
              13       National Association of Wheat            America
                       Growers, National Corn Growers
              14       Association, United States               Trenton H. Norris (CA Bar No.
                       Durum Growers Association,               164781)
              15       Monsanto Company, Missouri Farm          ARNOLD & PORTER KAYE SCHOLER
                       Bureau, Iowa Soybean                     LLP
              16       Association, South Dakota Agri-          Three Embarcadero Center
                       Business Association, North              10th Floor
              17       Dakota Grain Growers                     San Francisco, CA 94111
                       Association, Missouri Chamber            Tel: (415) 471-3303
              18       of Commerce and Industry,
                       Agribusiness Association of              Attorney for Plaintiff
              19       Iowa, and Associated Industries          Monsanto Company
                       of Missouri
              20                                                Eliot Belilos (admitted pro
                       Ann M. Grottveit (CA Bar No.             hac vice)
              21       256349)                                  Gary Baise (admitted pro hac
                       KAHN, SOARES & CONWAY, LLP               vice)
              22       1415 L Street, Suite 400                 OLSSON FRANK WEEDA TERMAN MATZ
                       Sacramento, CA 95814                     PC
              23       Tel: (916) 448-3826                      600 New Hampshire Ave NW # 500
                       agrottveit@kscsacramento.com             Washington, DC 20037
              24                                                Tel: (202) 789-1212
                       Attorney for Plaintiff Western           ebelilos@ofwlaw.com
              25       Plant Health Association
                                                                Attorneys for Plaintiff
              26                                                Agricultural Retailers
                                                                Association
              27

              28

                                                                 MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                                                           62                IN SUPPORT OF MOTION FOR
                                                                                     SUMMARY JUDGMENT
